 



Exhibit 10.28
EXECUTION COPY
ASSET PURCHASE AGREEMENT
BY
CARRIAGE FUNERAL SERVICES OF CALIFORNIA, INC.,
AS BUYER,
THADDEUS M. LUYBEN, SR.
AS SELLER,
AND
THADDEUS ENTERPRISES
Dated
October 10, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I. DEFINITIONS AND INTERPRETATION
    2  
1.1 Definitions
    2  
1.2 Interpretation
    8  
 
       
ARTICLE II. PURCHASE AND SALE OF ASSETS
    9  
2.1 Transfer of Assets by Seller and the Company
    9  
2.2 Retained Assets
    10  
2.3 Assumption of Liabilities
    11  
2.4 Limitations on Assumption
    11  
 
       
ARTICLE III. CONSIDERATION AND CLOSING
    12  
3.1 Purchase Price
    12  
3.2 Certain Prorations
    13  
3.3 Taxes; Closing Costs
    13  
3.4 The Closing
    13  
3.5 Closing Deliveries
    14  
 
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER AND THE COMPANY
    16  
4.1 Incorporation and Power
    16  
4.2 Valid and Binding Agreement
    16  
4.3 No Conflicts and Consents
    17  
4.4 Financial Statements
    17  
4.5 Books and Records
    18  
4.6 Absence of Certain Developments
    18  
4.7 Inventory; Accounts Receivable
    19  
4.8 Tax Matters
    19  
4.9 Intellectual Property
    20  
4.10 Contracts
    20  
4.11 Preneed Contracts and Trust Accounts.
    21  
4.12 Litigation
    22  
4.13 Insurance and Claims
    23  
4.14 Governmental Authorizations
    23  
4.15 Compliance with Laws
    23  
4.16 Environmental Matters
    23  
4.17 Employees
    24  

 



--------------------------------------------------------------------------------



 



         
4.18 Employee Benefit Plans
    24  
4.19 Title to and Status of Purchased Assets
    24  
4.20 Real Property
    25  
4.21 Tangible Personal Property
    25  
4.22 Availability of Documents
    25  
4.23 Finders
    25  
4.24 Full Disclosure
    26  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER
    26  
5.1 Incorporation; Power and Authority
    26  
5.2 Valid and Binding Agreement
    26  
5.3 No Conflict and Consents
    26  
5.4 Finders
    26  
5.5 Full Disclosure
    27  
 
       
ARTICLE VI. COVENANTS OF SELLER, THE COMPANY AND BUYER
    27  
6.1 Conduct of the Business
    27  
6.2 Notice of Developments
    28  
6.3 Access to Information
    28  
6.4 No Shop
    29  
6.5 Employee Training; Systems Installation
    29  
6.6 Non-Competition
    29  
6.7 Employee Matters
    31  
6.8 Further Assurances
    31  
6.9 Post-Closing Access
    31  
6.10 Buyer’s Trustee and Preneed Trust Funds
    32  
6.11 Unique Preneed Merchandise
    32  
6.12 Litigation
    32  
 
       
ARTICLE VII. OTHER COVENANTS
    32  
7.1 Efforts
    32  
7.2 Further Assurances
    33  
 
       
ARTICLE VIII. CONDITIONS TO CLOSING
    34  
8.1 Conditions to Obligation of Each Party to Close
    34  
8.2 Conditions to Buyer’s Obligation to Close
    34  
8.3 Conditions to the Company’s or Seller’s Obligation to Close
    36  
 
       
ARTICLE IX. TERMINATION
    37  

2



--------------------------------------------------------------------------------



 



         
9.1 Termination
    37  
9.2 Effect of Termination
    38  
 
       
ARTICLE X. INDEMNIFICATION
    38  
10.1 Indemnification by the Company and Seller
    38  
10.2 Indemnification by Buyer
    39  
10.3 Procedures for Indemnification
    40  
 
       
ARTICLE XI. GENERAL
    41  
11.1 Press Releases and Announcements
    41  
11.2 Expenses
    41  
11.3 Amendment and Waiver
    41  
11.4 Notices
    42  
11.5 Assignment
    43  
11.6 No Third Party Beneficiaries
    43  
11.7 Severability
    43  
11.8 Complete Agreement
    44  
11.9 Schedules
    44  
11.10 Signatures; Counterparts
    44  
11.11 GOVERNING LAW
    44  
11.12 Specific Performance
    44  
11.13 Dispute Resolution
    44  
11.14 Construction
    45  

     
EXHIBITS
   
 
   
EXHIBIT A
  Grant Deed
EXHIBIT B
  Justin Employment Agreement
EXHIBIT C
  Justin Non-Competition Agreement
EXHIBIT D
  Luyben Jr. Employment Agreement
EXHIBIT E
  Luyben Jr. Non-Competition Agreement
EXHIBIT F
  Luyben Sr. Consulting Agreement
EXHIBIT 3.5(a)(xii)
  Opinion of Seller Counsel
EXHIBIT 3.5(a)(xvi)
  Right of First Refusal Agreement
EXHIBIT 3.5(b)(vi)
  Opinion of Buyer Counsel
EXHIBIT G
  Substitution of Trustor Agreement

SELLER DISCLOSURE SCHEDULE

     
SECTION 4.4
  Disposition Contracts
SECTION 4.6
  Certain Developments

3



--------------------------------------------------------------------------------



 



     
SECTION 4.9
  Intellectual Property
SECTION 4.10
  Contracts
SECTION 4.11
  Preneed Contracts & Trust Accounts
SECTION 4.14
  Governmental Authorizations
SECTION 4.16
  Environmental Matters
SECTION 4.17
  Employees
SECTION 4.18
  Employee Benefit Plans
SECTION 4.20
  Real Property
SECTION 4.21
  Tangible Personal Property

4



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of October 10,
2007, by Carriage Funeral Services of California, Inc., a California corporation
(“Buyer”), Thaddeus M. Luyben, Sr., an individual (“Seller”), and Thaddeus
Enterprises (d/b/a Evans Brown Mortuary and Hemet Valley Mortuary), a California
corporation (the “Company”). Buyer, Seller and the Company shall each be
referred to herein as a “Party” and collectively as the “Parties.”
Recitals
     WHEREAS, through the Company, Seller owns and operates (i) a funeral
business, a cremation business (together, the “Sun City Business”) and funeral
home located at 27010 Encanto Drive, Sun City, Riverside County, California (the
“Sun City Home”); (ii) a funeral business, cremation business (together, the
“Perris Business”), funeral home and funeral home real estate located at 385
West 4th Street, Perris, Riverside County, California (the “Perris Home”);
(iii) a funeral business, cremation business (together, the “Lake Elsinore
Business”), funeral home and funeral home real estate located at 126 East Graham
Avenue, Lake Elsinore, Riverside County, California (the “Lake Elsinore Home”);
and (iv) a funeral business, cremation business (together, the “Hemet Business”
and together with the Sun City Business, the Perris Business and the Lake
Elsinore Business, collectively, the “Businesses”), funeral home and funeral
home real estate (d/b/a Hemet Valley Mortuary) located at 403 North San Jacinto
Street, Hemet, Riverside County, California (the “Hemet Home” and, together with
the Sun City Home, the Perris Home and the Lake Elsinore Home, collectively, the
“Facilities”);
     WHEREAS, as of the date of this Agreement the Seller owns the funeral home
real estate and improvements of the Perris Home, the Lake Elsinore Home and the
Hemet Home;
     WHEREAS, Seller owns a valid leasehold interest in the Sun City Lease, and
the Company owns the improvements located at the Sun City Home; and
     WHEREAS, the Parties desire that (i) Buyer acquire substantially all of the
assets, rights, and properties of the Businesses and the Facilities, including
the real estate of each of the Perris Home, the Lake Elsinore Home, and the
Hemet Home, from both Seller and the Company; (ii) Buyer acquire the
improvements located at the Sun City Home from Company; (iii) Seller cause the
Sun City Lease (as hereinafter defined) to be terminated; and (iv) Seller
facilitate the execution of the New Sun City Ground Lease (as hereinafter
defined) with New Lessor (as hereinafter defined) and that the Parties enter
into certain related transactions on the terms and subject to the conditions set
forth herein.
     NOW, THEREFORE, in consideration of the mutual representations, warranties
and agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS AND INTERPRETATION
     1.1 Definitions. In this Agreement, the following capitalized terms shall
have the meanings set forth below:
     “AAA” has the meaning set forth in Section 11.13(a).
     “Adverse Consequences” means all suits, proceedings, hearings,
investigations, charges, complaints, Claims, injunctions, judgments, orders,
decrees, rulings, damages, dues, penalties, fines, costs, amounts paid in
settlement, Liabilities, taxes, Encumbrances, Losses, expenses, and fees,
including court costs and reasonable attorneys’ fees and expenses.
     “Affiliate” means, with respect to any specified Person, any other Person
who or which, directly or indirectly, controls, is controlled by, or is under
common control with such specified Person, including any partner, officer,
director, member or employee of such Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling”, “controlled by”,
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
     “Agreement” has the meaning set forth in the first paragraph of this
Agreement.
     “Ancillary Agreements” means the General Bill of Sale, the General
Assignment and Assumption Agreement, the Deeds and the Transaction Documents.
     “Annual Financial Statements” has the meaning set forth in Section 4.4(a).
     “Assigned Contracts” has the meaning set forth in Section 7.1(b).
     “Assumed Liabilities” has the meaning set forth in Section 2.3.
     “Businesses” has the meaning set forth in the recitals of this Agreement.
     “Business Day” means a day (excluding Saturday and Sunday) on which banks
generally are open for the transaction of business in the State of California.
     “Buyer” has the meaning set forth in the first paragraph of this Agreement.
     “Buyer Indemnified Party” has the meaning set forth in Section 10.1(a).
     “Buyer’s Trustee” has the meaning set forth in Section 6.10.
     “CERCLA” means the Comprehensive Environmental Compensation and Liability
Act of 1980, as amended.
     “Claim” means any demand, claim, action, investigation, legal proceeding or
arbitration, whether or not ultimately determined to be valid.

2



--------------------------------------------------------------------------------



 



     “Claim Notice” has the meaning set forth in Section 10.3(a).
     “Closing” has the meaning set forth in Section 3.4(a).
     “Closing Date” has the meaning set forth in Section 3.4(a).
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Consent” means any authorization, consent, approval, filing, waiver,
exemption or other action by or notice to any Person.
     “Contract” means a contract, agreement, commitment or binding
understanding, whether oral or written, that is in effect as of the date of this
Agreement or any time after the date of this Agreement.
     “Deeds” has the meaning set forth in Section 3.5(a)(iv).
     “Direct Claim” has the meaning set forth in Section 10.3(a).
     “Dispute” has the meaning set forth in Section 11.13(a).
     “Encumbrance” means any charge, Claim, community property interest,
condition, equitable interest, tax lien, lien, mortgage, deed of trust, option,
pledge, security interest, right of first refusal or restriction of any kind,
including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership.
     “Environmental Laws” means all Laws, Governmental Authorizations or
Governmental Orders, and any judicial interpretation of any of the foregoing
relating to health, any Hazardous Material, or the environment (including ground
or air or water or noise pollution or contamination, and underground or
aboveground tanks) and shall include the Solid Waste Disposal Act, 42 U.S.C. §
6901 et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601 et seq. (“CERCLA”), as amended by the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”); the Hazardous
Materials Transportation Act, 42 U.S.C. § 1801 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; California Health and Safety
Code § 25100 et seq.; and any other applicable state or federal environmental
statutes, and all rules, regulations, orders and decrees now or hereafter
promulgated under any of the foregoing, as any of the foregoing now exist or may
be changed or amended or come into effect in the future.
     “Environmental Permits” means licenses, permits, registrations,
governmental approvals, agreements and consents which are required under or are
issued pursuant to Environmental Law.
     “Environmental Requirement” means any Environmental Law, written agreement
or restriction (including any condition or requirement imposed by any insurance
or surety company) applicable to the Real Property, as the same now exists or
may be changed or amended or come into effect in the future, which pertains to
health, any Hazardous Material, or the environment,

3



--------------------------------------------------------------------------------



 



including ground, air, water or noise pollution or contamination, and
underground or aboveground tanks.
     “ERISA” has the meaning set forth in Section 4.18.
     “Excluded Liabilities” has the meaning set forth in Section 2.4.
     “Facilities” has the meaning set forth in the recitals of this Agreement.
     “Financial Statements” has the meaning set forth in Section 4.4(a).
     “GAAP” means United States generally accepted accounting principles, as in
effect from time to time.
     “Goodwill” means with respect to the Businesses, without limitation and by
way of example, the intangible asset held by the Businesses that is associated
with, related to or arising out of (i) the reputation of the Businesses,
(ii) the relationship with its customers, (iii) the know-how of its employees,
(iv) the contacts with its vendors, public officials, banking relationships and
regulatory agencies, (v) the unrealized appreciation of its contracts (including
contracts of employment) and rights in law or in equity not reflected in its
accounting records (or reflected in its accounting records in part or in whole
as “goodwill”), and (vi) the unrealized depreciation, amortization or abatement
of the its liabilities to a value less than those reflected in its accounting
records (or reflected in its accounting records in part or in whole as
“goodwill”).
     “Governmental Authorization” means any approval, consent, license, permit,
waiver, registration or other authorization issued, granted, given, made
available or otherwise required by any Governmental Entity or pursuant to Law.
     “Governmental Entity” means any federal, state, local, foreign,
international or multinational entity or authority exercising executive,
legislative, judicial, regulatory, administrative or taxing functions of or
pertaining to government.
     “Governmental Order” means any judgment, injunction, writ, order, ruling,
award or decree by any Governmental Entity or arbitrator.
     “Grant Deed” means the Grant Deed in the form attached hereto as Exhibit A.
     “Hazardous Material” means any substance, whether solid, liquid or gaseous:
(i) which is listed, defined or regulated as a “hazardous waste,” “industrial
waste,” “solid waste,” “hazardous substance,” “toxic substance,” “pollutant,” or
“contaminant” as those or similar terms are defined, identified, or regulated
under any Environmental Regulation; or (ii) which is or which contains asbestos,
polychlorinated biphenyls, radon, urea formaldehyde, foam insulation, explosive
or radioactive material, or motor fuel or other petroleum, petroleum hydrocarbon
or petroleum products; or (iii) which causes or poses a threat to cause a
contamination or nuisance on the Real Property or any adjacent property or a
hazard to the environment or to the health of persons on the Real Property; or
(iv) any substance that, whether by its nature or its use, is subject to
regulation under any Environmental Laws or Governmental Entity that requires
environmental investigation, remediation, or monitoring.

4



--------------------------------------------------------------------------------



 



     “Hemet Business” has the meaning set forth in the recitals of this
Agreement.
     “Hemet Home” has the meaning set forth in the recitals of this Agreement.
     “Indemnified Party” has the meaning set forth in Section 10.3.
     “Indemnifying Party” has the meaning set forth in Section 10.3.
     “Intellectual Property Rights” means (i) rights in patents, patent
applications and patentable subject matter, whether or not the subject of an
application, (ii) rights in trademarks, service marks, trade names, trade dress
and other designators of origin, registered or unregistered, (iv) trade secrets,
(v) rights in Internet domain names, uniform resource locators and e-mail
addresses and (vi) all other intellectual and industrial property rights of
every kind and nature and however designated, whether arising by operation of
Law, Contract, license or otherwise.
     “Justin Employment Agreement” means the Employment Agreement between Justin
Luyben and Carriage Funeral Holdings, Inc., a Delaware corporation, in the form
attached hereto as Exhibit B.
     “Justin Non-Competition Agreement” means the Non-Competition Agreement
between Justin Luyben and Carriage Funeral Holdings, Inc., a Delaware
corporation, in the form attached hereto as Exhibit C.
     “Knowledge,” means, when used with respect to Seller and the Company, the
knowledge Seller and of the Company or any officer or director of the Company,
including Seller, or any knowledge that would have been acquired by any such
Person upon appropriate inquiry and investigations.
     “Lake Elsinore Business” has the meaning set forth in the recitals of this
Agreement.
     “Lake Elsinore Home” has the meaning set forth in the recitals of this
Agreement.
     “Law” means (i) all federal, state or local laws, regulations and rules (to
the extent having the force of law) of any Governmental Entity, and (ii) all
orders, decrees, rulings, awards, writs, judgments, statutes, ordinances, codes,
rules, regulations and license of any Governmental Entity.
     “Liabilities” means all indebtedness, obligations and other liabilities of
the Businesses of any nature whatsoever, whether direct or indirect, matured or
unmatured, absolute, accrued, contingent (or based on any contingency), known or
unknown, fixed or otherwise, or whether due or to become due.
     “Litigation” means any Claim, action, arbitration, mediation, audit,
hearing, investigation, proceeding, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Entity or
arbitrator or mediator.

5



--------------------------------------------------------------------------------



 



     “Loss” means any Litigation, Governmental Order, complaint, Claim, demand,
damage, deficiency, penalty, fine, cost, amount paid in settlement, Liability,
Tax, Encumbrance, loss, expense or fee, including court costs and attorneys’
fees and expenses.
     “Luyben Jr. Employment Agreement” means the Employment Agreement between
Thaddeus M. Luyben, Jr. and Carriage Funeral Holdings, Inc., a Delaware
corporation, in the form attached hereto as Exhibit D.
     “Luyben Jr. Non-Competition Agreement” means the Non-Competition Agreement
between Thaddeus M. Luyben, Jr. and Carriage Funeral Holdings, Inc., a Delaware
corporation, in the form attached hereto as Exhibit E.
     “Luyben Sr. Consulting Agreement” means the Consulting and Non-Competition
Agreement between Thaddeus M. Luyben, Sr. and Carriage Funeral Services of
California, Inc., a California corporation, in the form attached hereto as
Exhibit F.
     “Luyben Sr. Goodwill” means, as it relates to or affects the Businesses,
without limitation and by way of example, the intangible asset owned or
possessed by Thaddeus M. Luyben, Sr. that is associated with, related to or
arising out of (i) his name and reputation as it relates to each of the
Businesses and (ii) his relationships with its customers.
     “Material Adverse Effect” means any change, effect, event or condition,
individually or in the aggregate, that has had, or, with the passage of time,
could have, a material adverse effect on (i) the business, condition (financial
or otherwise), results of operations, prospects or customer, supplier or
employee relationships of each of the Businesses or (ii) the ability of Seller
or the Company to consummate the transactions contemplated hereby or to perform
its or his obligations hereunder.
     “Material Contract” has the meaning set forth in Section 4.10.
     “New Lessor” means The Fleming Family Limited Partnership, a California
limited partnership.
     “New Sun City Ground Lease” means that certain Ground Lease to be executed
at or before Closing by and between New Lessor (or one of its Affiliates) and
Buyer, as lessee, in form and substance acceptable to Buyer, in Buyer’s sole
discretion.
     “Notice Period” has the meaning set forth in Section 6.10.
     “Ordinary Course of Business” means, with respect to each Business, the
ordinary course of business of such Business consistent with past custom and
practice.
     “Organizational Documents” means (i) the articles or certificate of
incorporation and the bylaws of a corporation, (ii) any charter or similar
document adopted or filed in connection with the creation, formation or
organization of a Person and (iii) any amendment to any of the foregoing.
     “Outside Closing Date” has the meaning set forth in Section 9.1(e).

6



--------------------------------------------------------------------------------



 



     “Party” or “Parties” has the meaning set forth in the first paragraph of
this Agreement.
     “Permitted Encumbrances” means the list of permitted encumbrances to be
determined prior to Closing that are mutually acceptable to Buyer and Seller.
     “Perris Business” has the meaning set forth in the recitals of this
Agreement.
     “Perris Home” has the meaning set forth in the recitals of this Agreement.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
Governmental Entity or other entity.
     “Plans” has the meaning set forth in Section 4.18.
     “Preneed Trust Funds” has the meaning set forth in Section 6.10.
     “Purchase Price” has the meaning set forth in Section 3.1.
     “Purchased Asset” has the meaning set forth in Section 2.1.
     “Real Property” has the meaning set forth in Section 4.20.
     “Release” has the meaning set forth in CERCLA.
     “Remedies Exception,” means, when used with respect to any Person,
performance of such Person’s obligations except to the extent enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.
     “Restricted Business” has the meaning set forth in Section 6.6(a).
     “Retained Assets” has the meaning set forth in Section 2.2.
     “Retained At-Need Funeral Receivables” has the meaning set forth in
Section 2.1(a).
     “ROFR Agreement” has the meaning set forth in Section 3.5(a)(xvi).
     “Rules” has the meaning set forth in Section 11.13(b).
     “Seller” has the meaning set forth in the first paragraph of this
Agreement.
     “Seller Disclosure Schedule” has the meaning set forth in Article IV.
     “Seller Indemnified Parties” has the meaning set forth in Section 10.2.
     “Sun City Business” has the meaning set forth in the recitals of this
Agreement.
     “Sun City Home” has the meaning set forth in the recitals of this
Agreement.

7



--------------------------------------------------------------------------------



 



     “Sun City Lease” means that certain Contract for Erection and Lease of
Mortuary Building and Facilities, dated August 12, 1969, made and entered into
by and between Benjamin Fleming and Genevieve Gloria Fleming (collectively
“Lessor”) and John D. Flanagan and Honorine T. Flanagan (collectively “Lessee”),
as amended by that certain Addendum to Lease, dated March 10, 1974, as ratified
by that certain Modification and Ratification of Lease, dated July 1, 1994, as
assigned by Lessee to Seller pursuant to that certain Sublease Agreement, dated
September 17, 2002, as the same may have been further amended and/or modified.
     “Tangible Personal Property” has the meaning set forth in Section 4.21.
     “Taxes” means all taxes, charges, fees, levies or other assessments,
including all net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, withholding, payroll, employment, social
security, unemployment, excise, estimated, severance, stamp, occupation,
property or other taxes, customs duties, fees, assessments or charges of any
kind whatsoever, including all interest and penalties thereon, and additions to
tax or additional amounts imposed by any Governmental Entity upon the
Businesses.
     “Tax Return” means any return, report or statement required to be filed
with respect to any Tax (including any attachments thereto), including any
information return, Claim for refund, amended return or declaration of estimated
Tax.
     “Territory” has the meaning set forth in Section 6.6(a).
     “Third Party Claim” has the meaning set forth in Section 10.3(a).
     “Title Company” has the meaning set forth in Section 8.2(h).
     “Transaction Documents” means the Justin Employment Agreement, Justin
Non-Competition Agreement, the Luyben Jr. Employment Agreement, the Luyben Jr.
Non-Competition Agreement, and the Luyben Sr. Consulting Agreement.
     “Treasury Regulations” means the rules and regulations under the Code.
     1.2 Interpretation. Unless the context of this Agreement otherwise
requires:
          (a) words of any gender include each other gender;
          (b) words using the singular or plural number also include the plural
or singular number, respectively;
          (c) the terms “hereof,” “herein,” “hereby”, “hereto,” and similar
words refer to this entire Agreement and not to any particular Article, Section,
Clause, Exhibit or Schedule or any subdivision of this Agreement;
          (d) references to “Article,” “Section”, “Clause,” “Exhibit” or
“Schedule” are to the Articles, Sections, Clauses, Exhibits and Schedules,
respectively, of this Agreement;

8



--------------------------------------------------------------------------------



 



          (e) the words “include” or “including” shall be deemed to be followed
by “without limitation” or “but not limited to” whether or not such words are
followed by such phrases or phrases of like import; and
          (f) references to “this Agreement” or any other agreement or document
shall be construed as a reference to such agreement or document as amended,
modified or supplemented and in effect from time to time and shall include a
reference to any document which amends, modifies or supplements it. Whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless Business Days are specified.
ARTICLE II.
PURCHASE AND SALE OF ASSETS
     2.1 Transfer of Assets by Seller and the Company. In reliance upon the
representations, warranties, covenants and agreements contained herein and upon
the terms and subject to the conditions hereinafter set forth and except as set
forth in Section 2.2, at the Closing, Seller shall, and shall cause the Company
to, sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase and accept from Seller and the Company (as the case may be), free and
clear of any Encumbrances whatsoever (except for Permitted Encumbrances) all of
Seller’s and the Company’s rights, benefits, title and interests in and to the
properties, assets, rights, claims and contracts principally relating to, or
principally used in or necessary for the conduct of, the Businesses (the
“Purchased Assets”), including the following:
          (a) all preneed accounts and notes receivable of the Businesses, and
all at-need accounts receivables of the Businesses, other than the accounts
receivable of the Businesses arising from the at-need sale of funeral services
and merchandise to the extent services have been performed or merchandise has
been delivered in which the date of death has occurred prior to the Closing
Date, whether such receivables are payable from insurance proceeds, trust funds
or other form of payment (collectively, “Retained At-Need Funeral Receivables”);
          (b) inventories of caskets, vaults, urns, accessories and monuments of
the Businesses and all other goods and inventories of the Businesses;
          (c) fee simple title to all of the Real Property and valid leasehold
interest in the New Sun City Ground Lease;
          (d) machinery, equipment, motor vehicles, furniture, fixtures,
supplies, tools and other fixed assets and property, plant and equipment,
including those described on Section 4.21 of the Seller Disclosure Schedule;
          (e) all preneed Contracts of the Businesses, all cash, securities and
other investments to fund preneed Liabilities, and all rights under policies of
insurance available to fund preneed Liabilities;
          (f) to the extent transferable and subject to any required Consents,
all rights and benefits in and under the Contracts principally relating to, or
principally used in or necessary for the conduct of the Businesses to which the
Company or any of its Affiliates are bound or by

9



--------------------------------------------------------------------------------



 



which the Purchased Assets are bound, including the Contracts described on
Section 4.10 of the Seller Disclosure Schedule, the Sun City Lease and the New
Sun City Ground Lease;
          (g) all rights under warranties from suppliers of the Businesses,
except to the extent related to Excluded Liabilities;
          (h) all rights as trustor of each trust account and pursuant to each
related trust agreement, as further described on Section 4.11 of the Seller
Disclosure Schedule;
          (i) all of the Goodwill of the Businesses;
          (j) all rights to the names “Evans Brown Mortuaries,” “Hemet Valley
Mortuary,” and all other trade names used in the Businesses, together with all
derivatives thereof, and all trademarks, trade names, service marks, service
names, patents, processes, copyrights, know-how and similar intangible rights,
and all Goodwill associated with the foregoing and otherwise with the
Businesses;
          (k) all permits and licenses of the Businesses and/or Facilities, to
the extent transferable;
          (l) all books, records, brochures and literature of the Businesses
(whether in tangible or electronic format), customer lists, computers and
computer software, the telephone and fax numbers and listings for the
Businesses, and all internet domain names;
          (m) to the extent transferable, and subject to any required consents,
all Governmental Authorizations;
          (n) all of the Luyben Sr. Goodwill;
          (o) all rights, privileges, claims, demands, chooses in action,
prepayments, deposits, refunds, claims in bankruptcy, indemnification agreements
with, and indemnification rights against, third parties, offsets and other
claims;
          (p) all Tangible Personal Property; and
          (q) all other assets, rights and properties owned or leased by the
Company that are principally used in or necessary for conduct of the Businesses
at the time of Closing.
     2.2 Retained Assets. Notwithstanding any other provision of this Agreement,
Seller, the Company and their respective Affiliates shall retain, and Buyer
shall not acquire, the following assets, properties, rights and interests of
Seller, the Company or their respective Affiliates, which shall not be included
in the Purchased Assets (collectively referred to hereinafter as the “Retained
Assets”):
          (a) all cash on hand or on deposit, including bank account balances,
certificates of deposit and marketable securities, excluding, however, cash,
securities and other investments to fund preneed Liabilities;

10



--------------------------------------------------------------------------------



 



          (b) all Retained At-Need Funeral Receivables;
          (c) the personal vehicles of Seller set forth on Section 2.2(c) of the
Seller Disclosure Schedule; and
          (d) any other assets and properties that are not principally relating
to, or principally used in or necessary for the conduct of, the Businesses,
including those items set forth on Section 2.2(d) of the Seller Disclosure
Schedules.
     2.3 Assumption of Liabilities. Simultaneously with the Closing, Buyer shall
assume and be liable for in accordance with their respective terms only the
following Liabilities of Seller or the Company, as the case may be, as they
relate to the Businesses (collectively, the “Assumed Liabilities”):
          (a) all Liabilities under those preneed Contracts of the Businesses
that are included in the Purchased Assets, provided that as of the Closing such
Liabilities are funded by trust or insurance to the full extent required under
applicable Law;
          (b) subject to Section 7.1, all Liabilities of Seller or the Company,
as the case may be, arising after the Closing Date under the Contracts
constituting Purchased Assets;
          (c) all Liabilities in respect of employee reserves and residuals of
the Company, as further described on Section 4.17 of the Seller Disclosure
Schedule;
          (d) all Liabilities of the Company under any Governmental
Authorization constituting a Purchased Asset to the extent arising after the
Closing Date;
          (e) all Liabilities of the Company as trustor of each trust account
(preneed) and pursuant to each related trust agreement, as further described on
Section 4.11 of the Seller Disclosure Schedule; and
          (f) vacation and sick leave of employees of the Businesses accrued in
the Ordinary Course of Business, subject to proration as described in
Section 3.2 below.
          The assumption by Buyer of the Assumed Liabilities shall not enlarge
any rights or remedies of any third parties under any contracts or arrangements
so assumed. Nothing herein shall prevent Buyer from contesting in good faith any
of the Assumed Liabilities.
     2.4 Limitations on Assumption. Notwithstanding anything herein to the
contrary, Buyer has not agreed to pay or discharge, shall not be required to
assume and shall not have any Liability, of Seller, the Company or any other
Person, the assumption of which by Buyer is not expressly provided for in this
Agreement. Without limiting the foregoing, Buyer shall not assume under this
Agreement, there shall be excluded from the Assumed Liabilities and Seller, the
Company and their respective Affiliates shall retain, pay and discharge, the
following (the “Excluded Liabilities”):
          (a) any notes or accounts payable or other Liabilities for borrowed
money;

11



--------------------------------------------------------------------------------



 



          (b) any trade payables of any kind, regardless of whether entered into
in the Ordinary Course of Business, non-compete payments, and amounts payable to
any employee benefit plan or to any preneed trust;
          (c) the Liabilities under any warranties to customers with respect to
goods or products sold or services provided by Seller, the Company or any of
their respective Affiliates prior to the Closing Date;
          (d) all Liabilities of Seller, the Company or any of their respective
Affiliates for income Taxes and all deficiencies, assessments, charges, interest
and penalties associated therewith imposed by the United States, any taxing
authority outside the United States or any state or local instrumentality or
authority within the United States relating to or accrued in any period prior to
the Closing;
          (e) any Liabilities related to or arising in connection with the
Retained Assets, whether arising before, on or after the Closing Date;
          (f) any Liability of Seller, the Company or any of their respective
Affiliates, or any of their respective directors, officers, employees,
stockholders or agents, arising out of, or relating to, this Agreement or the
transactions contemplated hereby;
          (g) any Liability based in whole or in part on events or conditions
occurring or existing in connection with, or arising out of, the ownership or
operation of, or any act, omission or circumstances relating to, any of the
Businesses, the Purchased Assets or Assumed Liabilities prior to the Closing
Date;
          (h) any Liabilities in respect of Claims or Litigation, pending or
threatened, and Claims, whether or not presently asserted, arising out of,
relating to or otherwise in any way in respect of the ownership or operation of,
or of any act, omission or circumstances relating to, any of the Businesses or
the Purchased Assets prior to the Closing Date, including personal injury
Claims, product liability Claims, Claims of environmental damage, Claims of
hazards to health, strict liability, toxic torts, enforcement proceedings,
cleanup orders and other similar Claims instituted by private parties or any
Governmental Entity; and
          (i) any other Liability not specifically included within the Assumed
Liabilities.
ARTICLE III.
CONSIDERATION AND CLOSING
     3.1 Purchase Price. At Closing, the purchase price for the Purchased Assets
shall be $10,000,000.00 (the "Purchase Price”) in cash or certified funds by
wire transfer by Buyer to the Title Company on or before the Closing Date, of
which (a) $3,000,000.00 shall be paid by Buyer to the Company with respect to
certain of the Purchased Assets and the covenants of the Company contained in
Article VI and (b) $7,000,000.00 shall be paid by Buyer to Seller with respect
to the Real Property and the Luyben Sr. Goodwill.

12



--------------------------------------------------------------------------------



 



     3.2 Certain Prorations . All prepaid expenses and deposits, and all
expenses for which Liability has accrued by whose payment is not yet due as of
Closing (including (a) utility deposits and charges, including electricity,
water and sewer charges; (b) transferable business and license fees, including
any retroactive adjustments thereof; (c) real and personal property Taxes in
connection with the Purchased Assets; (d) employee wages and operating expenses;
and (e) similar prepaid and deferred items), together with all revenues and
expenses arising from the operation of the Businesses, shall be prorated and
adjusted between Seller (as the case may be) and Buyer in accordance with the
principle that Seller and the Company shall retain all revenues and shall be
responsible for all expenses allocable to the conduct of the Businesses up to
11:59 p.m. on the day before the Closing Date, and Buyer shall be entitled to
all revenues and shall be responsible for all expenses allocable to the conduct
of the Businesses after 12:01 a.m. on the Closing Date. Utility services will be
transferred to Buyer’s name on the Closing Date. The apportionments set forth in
this Section 3.2 owed by Seller or the Company shall be deducted from the
Purchase Price. The provisions of this Section 3.2 shall survive the Closing. If
the actual amounts to be prorated are not known as of the Closing Date, the
prorations shall be made on the basis of the best evidence then available, and
thereafter, within 30 days after actual figures are received, a cash settlement
will be made between Seller and Buyer.
     3.3 Taxes; Closing Costs. Any sales or transfer Taxes that may be payable
in connection with the sale of the Purchased Assets under this Agreement shall
be borne by the Company. Buyer is hereby authorized to conduct any environmental
audits or assessments on the Real Property, the same will be at Buyer’s expense;
provided, however, that subject to Section 8.2(g), Seller shall cause the
Company to perform the remedial action recommended pursuant to such audits and
assessments. All such remedial action will be performed to Buyer’s satisfaction
and, subject to Section 8.2(g), Seller and the Company shall pay for all
expenses of such remedial actions to the extent such expenses do not exceed
$25,000.00. Seller and Buyer further agree to split equally all fees and costs
for the Real Property survey(s) provided for in Section 8.2(i) and all premiums
and other costs associated with issuing the title policy provided for in
Section 8.2(h). The provisions of this Section 3.3 shall survive the Closing.
     3.4 The Closing.
          (a) Except as herein provided, the Closing of the transactions
contemplated by this Agreement (the “Closing”) will take place at the offices of
Greenberg Traurig, LLP at 1000 Louisiana Street, Suite 1800 Houston, Texas
and/or the Title Company, as necessary, on the third Business Day following the
date on which all of the conditions contained in Article VII (other than those
conditions relating to actions to be taken at the Closing) have been satisfied
or, in the case of Sections 8.1 and 8.2, waived by Buyer, or, in the case of
Sections 8.1 and 8.3, waived by Seller (the “Closing Date”), or at such other
place and on such other date as may be mutually agreed upon in writing by Buyer
and Seller, in which case “Closing Date” means the date so agreed.
          (b) All proceedings to be taken and all documents to be executed and
delivered by all Parties at the Closing shall be deemed to have been taken and
executed simultaneously, and no proceedings shall be deemed taken nor any
documents executed or delivered until all have been taken, executed and
delivered.

13



--------------------------------------------------------------------------------



 



     3.5 Closing Deliveries.
          (a) Closing Deliveries of Seller and the Company. At the Closing,
Seller shall deliver, or cause to be delivered, to Buyer, the following:
               (i) General Bill of Sale. A general bill of sale (the “General
Bill of Sale”), duly executed by the Company.
               (ii) General Assignment and Assumption Instrument. A general
assignment and assumption instrument (the “General Assignment and Assumption
Instrument”), duly executed by the Company.
               (iii) Grant Deeds. Grant Deeds (in substantially the same form as
the Grant Deed attached hereto as Exhibit A) with respect to each parcel of Real
Property, duly executed and notarized by Seller, vesting fee simple title in
Buyer, together with releases of all Encumbrances (other than Permitted
Encumbrances) on such property and in recordable form as determined by the Title
Company (collectively, the “Deeds”).
               (iv) Deed of Improvements. A deed conveying all rights, title and
interests in and to the improvements located at the Sun City Home, duly executed
by the Company, together with releases of all Encumbrances (other than Permitted
Encumbrances) on such property duly executed and notarized by the appropriate
party, and in recordable form as determined by the Title Company.
               (v) Termination of Sun City Lease. A termination of the Sun City
Lease, duly executed by and among Lessor, Lessee and Seller, in form and
substance acceptable to Buyer.
               (vi) New Sun City Ground Lease. The New Sun City Ground Lease,
duly executed by New Lessor.
               (vii) Releases of Encumbrances. Releases of liens evidencing the
discharge and removal of all Encumbrances on the Purchased Assets, other than
Permitted Encumbrances.
               (viii) Code § 1445 Affidavit. A certificate from each of Seller
and the Company, if required, in form described in Treasury
Regulation Section 1.1445-2(b)(iii)(B), certifying its compliance with Treasury
Regulation Section 1.445-2(b) that, as of the Closing Date, such person is not a
“foreign person” within the meaning of Section 1445.
               (ix) Delivery of Records and Contracts. All of the leases,
contracts, commitments and rights of the Businesses constituting a portion of
the Purchased Assets, with such assignments thereof and consents to assignment
as Buyer shall deem necessary to assure Buyer of their full benefit; actual
possession and operating control of the Purchased Assets and all of the records,
books and other data of the Businesses, including customer lists and customer
contact information.

14



--------------------------------------------------------------------------------



 



               (x) Delivery of Pre-Need Trust Funds and Accounts. Subject to
Section 6.10, all documents, deeds, endorsements, assignments or other
instruments transferring and assigning all of the preneed trust accounts and
funds referred to in Section 4.11, including the obtaining of Governmental
Authorization and third party Consents and the substitution of trustors.
               (xi) Title Policy. The irrevocable commitment from the Title
Company to issue (A) an owner’s title policy for the Perris Home, the Lake
Elsinore Home, and the Hemet Home and (B) a leasehold title policy for the Sun
City Home, each in an amount and form determined by Buyer.
               (xii) Opinion of Seller Counsel. An opinion of Stephens & Kray,
counsel for Seller, dated the Closing Date, in substantially the form of
Exhibit 3.5(a)(xii);
               (xiii) Justin Agreements. An executed counterpart of each of the
Justin Employment Agreement and the Justin Non-Competition Agreement, duly
executed by Justin Luyben;.
               (xiv) Luyben Sr. Agreements. An executed counterpart of the
Luyben Sr. Consulting Agreement, duly executed by Seller.
               (xv) Luyben Jr. Agreements. An executed counterpart of each of
the Luyben Jr. Employment Agreement and the Luyben Jr. Non-Competition
Agreement, duly executed by Thaddeus M. Luyben, Jr.
               (xvi) ROFR Agreement. An executed counterpart of the Right of
First Refusal and Deed Restriction Agreement in substantially the form attached
hereto as Exhibit 3.5(a)(xvi) (the “ROFR Agreement”), duly executed by Seller.
Other Instruments. All such other deeds, endorsements, assignments or other
instruments, in form and substance reasonably satisfactory to Buyer, as shall be
necessary to vest in Buyer fee simple title to the Purchased Assets.
          (b) Closing Deliveries of Buyer. At the Closing, Buyer shall deliver,
or cause to be delivered, to Seller, the following:
               (i) Payment of Purchase Price. Payment to Seller and the Company
of the Purchase Price in same day funds (in U.S. dollars) by wire transfer based
on wiring instructions given by Seller to Buyer at least three Business Days
prior to the Closing Date.
               (ii) Bill of Sale. The General Bill of Sale, duly executed by
Buyer.
               (iii) General Assignment and Assumption Instrument. The General
Assignment and Assumption Instrument, duly executed by Buyer.
               (iv) New Sun City Ground Lease. The New Sun City Ground Lease,
duly executed by Buyer.

15



--------------------------------------------------------------------------------



 



               (v) Opinion of Buyer Counsel. An opinion of Greenberg Traurig,
LLP, special counsel for Buyer, dated the Closing Date, in substantially the
form of Exhibit 3.5(b)(vi).
               (vi) Luyben Family Agreements. An executed counterpart of each of
the Luyben Sr. Consulting Agreement, the Luyben Jr. Employment Agreement, the
Luyben Jr. Non-Competition Agreement, the Justin Employment Agreement, and the
Justin Non-Competition Agreement, each duly executed by Carriage Funeral
Holdings, Inc. or Carriage Funeral Services of California, Inc., as required.
               (vii) ROFR Agreement. An executed counterpart of the ROFR
Agreement, duly execute by Buyer.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE COMPANY
     Except as set forth in the disclosure schedules (the “Seller Disclosure
Schedule”) delivered by Seller to Buyer prior to or concurrently with the
execution of this Agreement, Seller and the Company hereby jointly and severally
represent and warrant to Buyer as follows:
     4.1 Incorporation and Power.
          (a) Seller has all necessary power and authority to execute, deliver
and perform this Agreement and the Ancillary Agreements to which he is a party,
to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.
          (b) The Company is a corporation duly organized, validly existing and
in good standing under the Laws of the jurisdiction of its organization, and has
all necessary power and authority to execute, deliver and perform the Ancillary
Agreements to which it is a party, to carry out its obligations thereunder and
to consummate the transactions contemplated thereby. the Company is duly
licensed and qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary.
     4.2 Valid and Binding Agreement. The execution and delivery by Seller of
this Agreement and each Seller and the Company of the Ancillary Agreements to
which it is a party, the performance by each of Seller and the Company of its
obligations hereunder and thereunder and the consummation by each of Seller and
the Company of the transactions contemplated hereby and thereby have been duly
authorized by all requisite action on the part of Seller and the Company, as the
case may be. This Agreement has been, and upon their execution, the Ancillary
Agreements to which it is a party shall have been, duly executed and delivered
by Seller or the Company, as the case may be, and (assuming due authorization,
execution and delivery by Buyer) this Agreement constitutes, and upon its
execution the Ancillary Agreements to which it is a party shall constitute,
legal, valid and binding obligations of Seller and the Company, as the case may
be, enforceable against Party in accordance with their respective terms, subject
to the Remedies Exception.

16



--------------------------------------------------------------------------------



 



     4.3 No Conflicts and Consents. The execution, delivery and performance of
this Agreement and the Ancillary Agreements by each of Seller and the Company do
not and will not:
          (a) violate, conflict with or result in the breach of any provision of
the Organizational Documents of the Company;
          (b) conflict with or violate (or cause an event which would have a
Material Adverse Effect as a result of) any Law or Governmental Order applicable
to such Party, or any of its assets, properties or businesses, including the
Businesses;
          (c) conflict with, result in any breach of any of the provisions of,
constitute a default (or any event that would, with the passage of time or the
giving of notice or both, constitute a default) under, result in a violation of,
increase the burdens under, result in the termination, amendment, suspension,
modification, abandonment or acceleration of payment (or any right to terminate)
or require a Consent under any Contract or Governmental Authorization that is
either binding upon or enforceable against such Party;
          (d) result in the creation of any Encumbrance upon the Facilities or
any of the Purchased Assets; or
          (e) require any Governmental Authorization.
     4.4 Financial Statements.
          (a) Seller has delivered to Buyer unaudited (compiled) statements of
assets, liabilities and stockholders’ equity-income tax basis of the Businesses
at December 31, 2006, 2005 and 2004 and the related unaudited
(compiled) statements of revenues, expenses and retained earnings and cash
flows-income tax basis for the respective 12-month periods of operations of
Businesses then ended, together with the footnotes thereto (the “Annual
Financial Statements” or the “Financial Statements”). All of such Financial
Statements are true and correct, have been prepared on an accrued income tax
basis of accounting, which is a comprehensive basis of accounting other than
GAAP, and are true and correct and present fairly the respective financial
position, results of operations and cash flows of the Businesses at the
respective dates and for the respective periods indicated.
          (b) Except as set forth in such Financial Statements, the Businesses
have no, and none of their assets or properties are subject to any, Liabilities
other than unsecured trade accounts, payable and accrued expenses arising in the
Ordinary Course of the Business, and there is no known basis for any present or
future Litigation, charge, complaint, Claim or demand against any of the assets
or properties giving rise to any Liability, except Liabilities that have arisen
after the date of the Financial Statements in the Ordinary Course of Business,
none of which is a Liability for breach of Contract, breach of warranty, tort,
infringement, Litigation or violation of Governmental Order, Governmental
Authorization or Law.
          (c) Section 4.4 of the Seller Disclosure Schedule accurately sets
forth for the 12-month periods ended December 31, 2006, 2005 and 2004 and for
the eight months ended August 31, 2007, for each of the Businesses, the number
of contracts entered into in which

17



--------------------------------------------------------------------------------



 



human remains have been prepared for final disposition or delivery, and among
such contracts, the number or percentage in which disposition is by burial,
cremation or other means.
     4.5 Books and Records. All books and records of the Businesses are true,
correct and complete, have been maintained in accordance with sound business
practice, including the maintenance of an adequate system of internal controls,
and in accordance with all Laws and other requirements applicable to the
Businesses.
     4.6 Absence of Certain Developments. Except as set forth on Section 4.6 of
the Seller Disclosure Schedule, since August 31, 2007 the Company has operated
each Business in the Ordinary Course of Business and, without limiting the
foregoing, since August 31, 2007, there has not been:
          (a) any Material Adverse Effect;
          (b) any sale, lease, transfer or assignment of properties or assets
(real, personal or mixed or tangible or intangible), other than sales of
inventory in the Ordinary Course of Business;
          (c) any Contract (or series of related Contracts) entered into outside
the Ordinary Course of Business;
          (d) any material Loss (whether or not covered by insurance) of or to
the Purchased Assets;
          (e) any acceleration, suspension, termination, modification or
cancellation of any Contract or permits (or series of related Contracts or
permits) by any party (including Seller or the Company) outside the Ordinary
Course of Business;
          (f) any Encumbrance imposed on any Purchased Assets;
          (g) any capital expenditure (or series of related capital
expenditures) outside the Ordinary Course of Business;
          (h) any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans and acquisitions) outside the Ordinary Course of Business or
acquired (by merger, exchange, consolidation, acquisition of stock or assets or
otherwise) any Person;
          (i) any note, bond or other debt security issued, or any indebtedness
created, incurred, assumed or guaranteed for borrowed money (including advances
on existing credit facilities) or capitalized lease obligation;
          (j) any delay, postponement, or acceleration of any payment of
accounts payable or other liabilities or the receipt of any accounts receivable,
in each case outside the Ordinary Course of Business;

18



--------------------------------------------------------------------------------



 



          (k) any cancellation, compromise, waiver or release of any right or
Claim (or series of related rights or Claims);
          (l) any discharge or satisfaction of any Encumbrance or payment of any
Liability, other than current liabilities paid in the Ordinary Course of
Business;
          (m) to the Knowledge of Seller and the Company, any new competitor
that has built, commenced to build or announced intentions to establish or build
a funeral home, mortuary, crematory or cemetery in direct competition with the
Businesses;
          (n) in connection with the Businesses, created, incurred or assumed
any indebtedness or other material Liability, other than in the Ordinary Course
of Business;
          (o) written-down any inventory or written-off of any receivable,
except for write-downs and write-offs in the Ordinary Course of Business;
          (p) increased the wages, salaries, benefits or other compensation of
any employee (except for customary increases based on term of service or
promotion of non-salaried employees or other increases in the ordinary course of
business);
          (q) made or changed any express or deemed election for Tax purposes or
any offer to settle or compromise or any settlement or compromise of any
liability with respect to Taxes;
          (r) any change in accounting principles or practices from those
utilized in the preparation of the Financial Statements; and
          (s) any Contract to take any of the actions described in this
Section 4.6.
     4.7 Inventory; Accounts Receivable. All inventories of the Businesses are
saleable or usable in the Ordinary Course of Business at usual and customary
prices, subject to normal returns and markdowns consistent with past practice.
All accounts receivable of the Businesses are valid and legally enforceable
obligations of the account parties and are not subject to any Claim of offset or
deduction. At the Closing, Seller shall deliver to Buyer lists, certified by
them to be complete and correct, of all of the inventory and accounts receivable
of each of the Businesses as of the Closing Date.
     4.8 Tax Matters.
          (a) Each of the Company and Seller (i) has filed (or there has been
filed on its behalf) with the appropriate Governmental Entity all Tax Returns
required to be filed, and all such Tax Returns are true and correct and (ii) has
paid all Taxes due and payable.
          (b) There are no outstanding waivers in writing or comparable consents
regarding the application of any statute of limitations in respect of Taxes of
the Businesses.

19



--------------------------------------------------------------------------------



 



          (c) There is no Claim or assessment pending or proposed in writing
with respect to Taxes of the Businesses, and no facts exist that would
constitute grounds for any such actions.
          (d) There are no Encumbrances for Taxes upon the assets or the
properties, except for Encumbrances relating to current Taxes not yet due.
          (e) All Taxes that Seller or the Company is required by Law to
withhold or to collect for payment have been duly withheld and collected, and
have been paid or accrued, reserved against and entered on the books of the
Businesses in accordance with GAAP.
          (f) True and correct copies of Tax Returns filed by Seller and Seller,
as the case may be, for each of the last three years have been furnished to
Buyer.
     4.9 Intellectual Property. Section 4.9 of the Seller Disclosure Schedule
sets forth, for the Intellectual Property owned by the Businesses and included
in the Purchased Assets, a complete and accurate list of all material U.S. and
foreign:
          (a) patented or registered Intellectual Property Rights;
          (b) pending patent applications and applications for other
registrations of Intellectual Property Rights filed by or on behalf of the
Businesses;
          (c) material licenses and other rights granted by Seller or the
Company to any third party with respect to any Intellectual Property Rights; and
          (d) all material licenses and other rights granted by any third party
to the Businesses with respect to any Intellectual Property Rights. To the
Knowledge of Seller and the Company, each of the Businesses owns and possesses
or has the right to use, pursuant to a valid and enforceable license, all
Intellectual Property Rights necessary for the operation of the Businesses as
presently conducted, free and clear of all Encumbrances. Neither Business is
charged with infringement or misappropriation of any Intellectual Property
Rights of any other Person, nor, to Seller’s and the Company’s Knowledge, has
any Person infringed upon, misappropriated or conflicted with any Intellectual
Property Rights owned by Seller or the Company and used in the Businesses.
     4.10 Contracts.
          (a) Section 4.10 of the Seller Disclosure Schedule sets forth a
complete description of:
               (i) all Contracts evidencing any money borrowed by the Businesses
or the creation or existence of any Encumbrance against any of the Purchased
Assets of the Businesses, and all Contracts relating to any debt secured in
whole or in part by any such Encumbrances;

20



--------------------------------------------------------------------------------



 



               (ii) all collective bargaining agreements, employment contracts,
noncompetition agreements and other Contracts relating to any present or former
owners or employees of the Businesses;
               (iii) all Contracts involving the sharing of profits involving
Seller, the Company or any of the Businesses;
               (iv) all (i) Contracts for capital expenditures for the
Businesses involving obligations aggregating in excess of $4,000; (ii) Contracts
under which personal property is leased by the Businesses and which are not
cancelable by either party thereto without penalty upon notice of 30 days or
less or pursuant to which rentals exceed $1,000 per annum or $4,000 in the
aggregate; or (iii) Contracts of the Businesses that do not terminate or are not
terminable by the Businesses upon notice of 30 days or less or which involves an
obligation on its part in excess of $1,000 per annum or $4,000 in the aggregate;
and
               (v) all other Contracts of the Businesses entered into outside
the Ordinary Course of Business.
          (b) Each Contract required to be described in Section 4.10 of the
Seller Disclosure Schedule is a “Material Contract”. Each Material Contract is
valid and binding, currently in force and enforceable in accordance with its
terms, subject to the Remedies Exception. Seller or the Company, as the case may
be, has performed all obligations required to be performed by it in connection
with each Material Contract. Neither Seller nor the Company has received any
notice of any Claims of default under or termination of any Material Contract.
Neither Seller nor the Company has any present expectation or intention of not
fully performing any obligation pursuant to any Material Contract, and there is
no breach, anticipated breach or default by any other party to any Material
Contract. There are no renegotiations of, attempts to renegotiate or outstanding
rights to renegotiate any material terms of any Material Contract, and no Person
has made written demand for such renegotiation. A true and correct copy of each
document listed on Section 4.10 of the Seller Disclosure Schedule has been made
available to Buyer by Seller.
     4.11 Preneed Contracts and Trust Accounts.
          (a) Section 4.11 of the Seller Disclosure Schedule accurately lists:
               (i) all preneed agreements of each of the Businesses, including
contract number, customer name, sale date, contract price and other data
normally included in the Company’s internal records in a compilation of preneed
agreements;
               (ii) a list of all insurance policies used to fund preneed
agreements, including policy number, insured and owner names, issue date,
current and face amount of insurance, and other data normally included in the
Company’s internal records in a compilation of insurance policies (and for each
carrier providing such insurance benefits, the contact information for the
carrier, including contact person, address and phone number); and
               (iii) a list and summary of each trust account relating to the
Businesses, with information including (A) name of such trust account, (B) type
of such trust account, (C)

21



--------------------------------------------------------------------------------



 



trustee of such trust account, (D) trustor of such trust account, (E) date of
the controlling trust agreement for such account, (F) account number(s) for such
trust account, (G) tax identification number for such trust account, (G) balance
of each trust account (at cost and market value) [and (H) the amounts of such
trust account allocated to (1) service and other items and (2) merchandise].
Seller has separately provided to Buyer true and complete copies of the trust
agreements for such trusts, as amended and currently in effect; and copies of
the following as of the most recent date available (but in no event older than
45 days) and for each of 2005 and 2006: bank statements or other periodic report
of the trustee for each trust, Tax Returns, and the audit or other reports
furnished to or prepared by the state regulatory agency which oversees such
trusts, and all work papers supporting such reports.
               (iv) a trust detail report that itemizes by each trust agreement
for the trust accounts set forth in Section 4.11 of the Seller Disclosure
Schedule information including (A) principal amount for such trust account,
(B) income and earnings for such trust account, (C) withdrawals from such trust
account and (D) total contract liability with respect to such trust account.
          (b) All preneed agreements required to be listed on Section 4.11 of
the Seller Disclosure Schedule:
               (i) have been entered into in the Ordinary Course of Business at
regular retail prices, or pursuant to a sales promotion program, solely for use
by the named customers and members of their families on terms not more favorable
than shown on the specimen contracts which have been delivered to Buyer;
               (ii) are subject to the rules and regulations of the Businesses
as now in force (copies of which have been delivered to Buyer); and
               (iii) are in full force and effect, subject to no offsets, claims
or waivers, and neither the Company nor such customer is in default thereunder.
All funds received by the Company under preneed agreements have been deposited
in the appropriate accounts and are fully funded, administered and reported in
accordance with the terms thereof and as required by applicable Laws. The
aggregate market value of such preneed accounts, trusts and other deposits is
equal to or greater than the aggregate preneed Liability related thereto. The
services heretofore provided by the Businesses have been rendered in a
professional and competent manner consistent with prevailing professional
standards, practices and customs.
          (c) Seller or the Company, as the case may be, has all rights as
trustor of each trust account listed in Section 4.11 of the Seller Disclosure
Schedule and under each trust agreement related to each such trust accounts.
     4.12 Litigation. No Litigation is pending or, to the Knowledge of Seller or
the Company, threatened by or against Seller or the Company or otherwise
affecting the Businesses, or any of the Purchased Assets, at Law or in equity or
before or by any Governmental Entity. The Company is not subject to, and its
assets and properties are not affected by, any continuing Governmental Order nor
is the Company in default with respect to any Governmental Order.

22



--------------------------------------------------------------------------------



 



     4.13 Insurance and Claims. The Company maintains such policies of insurance
in such amounts, and which insure against such losses and risks, as are
generally maintained for comparable businesses and properties. There are no
currently pending Claims under any such policies, and no insurer has denied any
material Claim of the Company under any policy of insurance within the preceding
three years. Valid policies for such insurance will be outstanding and duly in
force at all times prior to the Closing.
     4.14 Governmental Authorizations. Section 4.14 of the Seller Disclosure
Schedule lists all Governmental Authorizations currently held by or issued to
the Company, and by each employee of the Company in connection with the
Businesses which are all that are necessary or appropriate for the operation of
the Businesses. All such items are in full force and effect, and the Company has
complied in all material respects with all Governmental Authorizations
applicable to it.
     4.15 Compliance with Laws. The Company has complied in all material
respects with all applicable Laws and Governmental Orders (including all
occupational safety and health rules, regulations and Laws, and Laws and
regulations applicable to preneed contracts and trust accounts, including the
so-called “FTC Funeral Rule”). The Company is not relying on any exemption from
or deferral of any Law, Governmental Order or Governmental Authorization that
would not be available to the Buyer after the Closing.
     4.16 Environmental Matters.
          (a) Each of Seller and the Company is not in violation of any
Environmental Laws and/or Environmental Permits, which violation would have a
Material Adverse Effect. The Businesses possesses all Environmental Permits that
are required for the operation of business, where the failure to possess such
Environmental Permits would have a Material Adverse Effect, and is in compliance
with the provisions of all such Environmental Permits, except where the failure
to so comply would not have a Material Adverse Effect. A copy of any notice,
citation, inquiry or compliant which Seller or the Company has received in the
past three years of any alleged violation of any Environmental Law or
Environmental Permit is contained in Section 4.16 of the Seller Disclosure
Schedule.
          (b) Neither Seller nor the Company has received any notice, report or
other information regarding any Liabilities relating to the Businesses or any of
the Real Property arising under Environmental Laws.
          (c) None of the following exists on any portion of the Real Property:
               (i) underground storage tank or surface impoundments;
               (ii) asbestos-containing material in any form or condition; or
               (iii) materials or equipment containing polychlorinated
biphenyls.
          (d) Neither Seller nor the Company has treated, stored, disposed of,
arranged for or permitted the disposal of, transported, handled, or Released any
substance, including any Hazardous Materials, or owned or operated any facility
or property, so as to give rise to liabilities

23



--------------------------------------------------------------------------------



 



for response costs, natural resource damages or attorneys fees pursuant to
CERCLA or similar state Environmental Laws, except for formaldehyde and other
chemicals used in the Ordinary Course of Business, which the Company has
obtained, used, stored, handled and disposed of in accordance with all
Environmental Laws. Neither this Agreement nor the consummation of the
transactions contemplated by this Agreement will result in any obligations for
site investigation or cleanup, or notification to or consent of any governmental
authority or third parties, pursuant to any so-called “transaction-triggered” or
“responsible property transfer” Environmental Laws. Without limiting the
foregoing, no facts, events or conditions relating to the past or present
facilities, properties or operations of the Company will prevent, hinder or
limit continued compliance with Environmental Laws, give rise to any
investigatory, remedial or corrective obligations pursuant to Environmental
Laws, or give rise to any other liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of whether asserted) pursuant to Environmental
Laws, including any relating to onsite or offsite Releases or threatened
Releases of Hazardous Materials, substances or wastes, personal injury, property
damage or natural resource damage.
     4.17 Employees. Section 4.17 of the Seller Disclosure Schedule correctly
and completely lists (a) the names and annual or hourly rates of salary and
other compensation of all the employees and agents of the Businesses, and
(b) the outstanding balance of and method for calculating employee reserves and
residuals. There are not any pending, or to the Knowledge of Seller or the
Company, threatened against the Businesses general labor disputes, strikes or
concerted work stoppages, and there are no discussions, negotiations, demands or
proposals that are pending or have been conducted or made with or by any labor
union or association with respect to any employees of the Businesses. Neither
the Company nor Seller has Knowledge of the existence of any serious health
condition of any key management personnel of the Businesses that might impair
any such Person’s ability to carry on the essential functions of his or her
position into the foreseeable future after the Closing. The relations between
the Company, Seller and the employees of the Businesses are good. Neither the
Company, Seller nor the Businesses have made any loans (except advances against
accrued salaries or for business travel, lodging or other expenses in the
Ordinary Course of Business) to any employee of the Businesses.
     4.18 Employee Benefit Plans. Section 4.18 of the Seller Disclosure Schedule
lists all plans, contracts, commitments, programs and policies (including
pension, profit sharing, thrift, bonus, deferred compensation, severance,
retirement, disability, medical, life, dental and accidental insurance,
vacation, sick leave, death benefit and other similar employee benefit plans and
policies) providing benefits to any employee or former employee of the
Businesses (collectively, the “Plans”). Seller has delivered to Buyer true and
correct copies of all documents embodying the Plans. All obligations of the
Company under the Plans have been fully paid or fully funded in accordance with
applicable Law. No Plan constitutes a defined benefit plan or defined
contribution plan within the meaning of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).
     4.19 Title to and Status of Purchased Assets. All of the property, rights
and assets, real and personal or mixed, tangible and intangible, necessary for
the operation of the Businesses, including the Real Property, Intellectual
Property Rights and Tangible Personal Property, as and to the extent to which it
is presently conducted and contemplated to be conducted by Buyer, are owned or
validly leased by Businesses. The consummation of the transactions contemplated
by

24



--------------------------------------------------------------------------------



 



this Agreement will not impair Buyer’s ability to so operate the Businesses,
except for such impairment or impairments as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company and/or Seller is in actual possession and control of all assets,
rights and properties owned or leased by it that are required in the operation
of the Businesses. Seller has good and marketable fee simple title to the Perris
Home, the Lake Elsinore Home, and the Hemet Home, free and clear of all
Encumbrances except for Permitted Encumbrances. Seller has a valid leasehold
interest in the Sun City Home, free and clear of all Encumbrances except for
Permitted Encumbrances. Seller and/or the Company have good and valid title to
all other assets and rights of the Businesses, free and clear of all
Encumbrances other than Permitted Encumbrances.
     4.20 Real Property.Section 4.20 of the Seller Disclosure Schedule sets
forth a legal description of all parcels of real property (collectively, the
“Real Property”), and also briefly describes each building and major structure
and improvement thereon that comprise the Facilities. No Person other than the
Company or Seller has any interest in, or other right to occupy any portion of,
the Real Property. The Real Property is the only interest in real property
required for the conduct of the business of the Businesses as presently
conducted. None of the buildings, structures and improvements located on the
Real Property, or the operation or maintenance thereof as now operated or
maintained, contravenes any zoning ordinance, set back, or Law, or Environmental
Laws, the effect of which would interfere with or prevent their continued use
for the purposes for which they are now being used. There is not pending nor, to
the Knowledge of Seller or the Company, threatened any proceeding for the taking
or condemnation of the Real Property or any portion thereof. All bills, taxes
and other payments due with respect to the Company’s or Seller’s, as the case
may be, operation and maintenance of the Real Property are paid, and no
Encumbrances or other claims for the same have been filed or asserted against
any part of the Real Property. The Real Property has physical and legal access
to an open and publicly dedicated street. No portion of the Real Property is
located within an area that has been designated by the Federal Insurance
Administration, the Army Corp of Engineers, or any other governmental agency or
body as being subject to special flooding hazards.
     4.21 Tangible Personal Property. Section 4.21 of the Seller Disclosure
Schedule lists all equipment, motor vehicles and other tangible personal
property owned or leased by Seller and/or the Company and principally related
to, or principally used in or necessary for the conduct of the Businesses,
including all vehicles, office furniture, and operating and other supplies,
tools, repair parts and spare parts located at the Businesses (collectively,
“Tangible Personal Property”).
     4.22 Availability of Documents. Seller has delivered or made available to
Buyer correct and complete copies of the items referred to in the Disclosure
Schedule or in this Agreement (and in the case of any items not in written form,
a written description thereof).
     4.23 Finders. Neither Seller nor the Company is a party to or in any way
obligated under any Contract or other agreement, and there are no outstanding
Claims against it, for the payment of any broker’s or finder’s fee in connection
with the origin, negotiation, execution or performance of this Agreement.

25



--------------------------------------------------------------------------------



 



     4.24 Full Disclosure. The representations and warranties made by Seller and
the Company hereunder or in any Schedules or certificates furnished to Buyer
pursuant hereto do not and will not contain any untrue statement of a fact or
omit to state a fact required to be stated herein or therein or necessary to
make the representations or warranties herein or therein, in light of the
circumstances in which they are made.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer hereby represents and warrants to Seller and the Company as follows:
     5.1 Incorporation; Power and Authority. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all necessary power and authority to
execute, deliver and perform this Agreement and the Ancillary Agreements to
which it will become a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
     5.2 Valid and Binding Agreement. The execution and delivery of this
Agreement and the Ancillary Agreements by Buyer, the performance by Buyer of its
obligations hereunder and thereunder and the consummation by Buyer of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of Buyer. This Agreement has been, and upon their
execution, the Ancillary Agreements shall have been, duly executed and delivered
by Buyer, and (assuming due authorization, execution and delivery by Seller and
the Company) this Agreement constitutes, and upon their execution the Ancillary
Agreements shall constitute, legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms, subject to
the Remedies Exception.
     5.3 No Conflict and Consents. The execution, delivery and performance of
this Agreement and the Ancillary Agreements to which it will become a party by
Buyer will not:
          (a) violate, conflict with or result in the breach of any provision of
the Organizational Documents of Buyer;
          (b) conflict with or violate any Law or Governmental Order applicable
to Buyer;
          (c) conflict with, result in any breach of any of the provisions of,
constitute a default (or any event that would, with the passage of time or the
giving of notice or both, constitute a default) under, result in a violation of,
increase the burdens under, result in the termination, amendment, suspension,
modification, abandonment or acceleration of payment (or any right to terminate)
or require a Consent, including any Consent under any Contract or Governmental
Authorization that is either binding upon or enforceable against Buyer; or
          (d) require any Governmental Authorization.
     5.4 Finders. Buyer is not a party to or in any way obligated under any
Contract or other agreement, and there are no outstanding Claims against it, for
the payment of any broker’s

26



--------------------------------------------------------------------------------



 



or finder’s fee in connection with the origin, negotiation, execution or
performance of this Agreement.
     5.5 Full Disclosure. The representations and warranties made by Buyer
hereunder or in any certificates furnished to Seller and the Company pursuant
hereto do not and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated herein or therein or
necessary to make the representations or warranties herein or therein, in light
of the circumstances in which they are made.
ARTICLE VI.
COVENANTS OF SELLER, THE COMPANY AND BUYER
     6.1 Conduct of the Business. From the date of this Agreement to the Closing
Date, (a) the Businesses shall be operated only in the Ordinary Course of
Business and in accordance with applicable Law and (b) each of the Company and
Seller shall use its best efforts to preserve the Goodwill of the Businesses,
keep available the services of the employees and maintain satisfactory
relationships with vendors, customers or others having business relationships
with the Businesses. In particular, without the prior written consent of Buyer,
Seller shall not, and shall cause the Company to not:
               (i) (A) modify, amend, cancel or terminate any contract in
respect of the Businesses to which Seller or any of its Affiliates is a party,
other than in the Ordinary Course of Business, except that notwithstanding the
foregoing in no event shall Seller or any of its Affiliates be permitted to
modify, amend, cancel or terminate any of the Material Contracts or (B) enter
into any Contract that would have been a Material Contract if such Contract had
been in effect on the date of this Agreement, except that Seller or the Company
may enter into Contracts with vendors or customers in the Ordinary Course of
Business;
               (ii) (A) sell, transfer or otherwise dispose of any Purchased
Assets, other than inventory in the Ordinary Course of Business or (B) create,
incur or assume any new Encumbrance, other than a Permitted Encumbrance, on the
Purchased Assets;
               (iii) (A) declare, set aside or pay any dividend or other
distribution payable in cash, stock or property with respect to its capital
stock or (B) redeem, purchase or otherwise acquire directly or indirectly any of
its capital stock or other securities;
               (iv) make any capital expenditure in excess of $4,000 or make
capital expenditures in the aggregate in excess of $4,000; provided, however,
that any capital expenditures in excess of $4,000 or in the aggregate in excess
of $4,000 for structural improvements to the Facilities shall require the prior
approval of Buyer;
               (v) enter into any Contract or other commitment that,
individually or in the aggregate, constitutes an Assumed Liability involving
aggregate payments in excess of $4,000 or that has a term of, or requires the
performance of any obligations by Seller or any of its Affiliates over a period
in excess of, one year, or incur any indebtedness for money borrowed that would
constitute an Assumed Liability;

27



--------------------------------------------------------------------------------



 



               (vi) change any of its methods of accounting other than changes
required by GAAP;
               (vii) waive, cancel or compromise any material right or claim of
Seller or any of its Affiliates in respect of the Purchased Assets or the
Businesses;
               (viii) cancel or permit any insurance to lapse or terminate,
unless renewed or replaced by like coverage;
               (ix) commit any act or permit the occurrence of any event or the
existence of any condition of the type described in Section 4.6;
               (x) hire, fire, reassign or make any other change in key
personnel of the Businesses, or increase the rate of compensation of or declare
or pay any bonuses to any employee in excess of that listed on Section 4.18 of
the Seller Disclosure Schedule;
               (xi) take any other action that would cause any of the
representations and warranties made in Article IV hereof not to be true and
correct in all material respects, on and as of the Closing Date, with the same
force and effect as if the same had been made on and as of the Closing Date; and
               (xii) enter into any commitment to take any of the actions
prohibited by any of the foregoing clauses.
     6.2 Notice of Developments. Seller shall notify Buyer of any emergency or
other change in the Ordinary Course of Business of the Businesses or the
commencement or threat of Litigation. Seller shall promptly notify Buyer in
writing if he or the Company should discover that any representation or warranty
made by either him or the Company in this Agreement was made, or has
subsequently become, untrue in any respect. No disclosure pursuant to this
Section 6.2 will be deemed to amend or supplement the Seller Disclosure Schedule
or to prevent or cure any inaccuracy, misrepresentation, breach of warranty or
breach of agreement.
     6.3 Access to Information.
          (a) Upon reasonable advance notice, Seller and the Company shall
afford the officers, employees, accountants, counsel and other representatives
of Buyer, access, during normal business hours during the period prior to the
Closing, to all of the properties, Real Property, books, Contracts, commitments,
records, officers, employees, accountants and counsel and other representatives
during such period. Seller and the Company shall make available to Buyer all
information concerning each of the Businesses, properties and personnel as Buyer
may reasonably request. Neither Seller nor the Company shall be required to
provide access to or to disclose information where such access or disclosure
would violate or prejudice the rights of its customers, jeopardize any
attorney-client privilege or contravene any Law, rule, order, judgment, decree,
fiduciary duty or binding agreement entered into prior to the date of this
Agreement. The Parties will make appropriate substitute disclosure arrangements
under circumstances in which the restrictions of the preceding sentence apply.

28



--------------------------------------------------------------------------------



 



          (b) After the Closing Date, each of Seller and the Company will afford
to Buyer, its officers, employees, accountants, counsel and other
representatives, during normal business hours, upon reasonable request,
reasonable access to the books and records of Seller or the Company, as the case
may be, pertaining to the Businesses to the extent that such access may be
requested at no cost to Seller or the Company for a legitimate business purpose.
Any information provided in accordance with terms of this Section 6.5 will be
subject to the terms of a confidentiality agreement with terms substantially
similar to terms of the confidentiality provisions in the Luyben Sr. Consulting
Agreement.
     6.4 No Shop. For so long as this Agreement remains in effect, neither
Seller nor the Company shall, and shall not cause any other Person to, directly
or indirectly, enter into any Contracts, or initiate, solicit or encourage any
offers, proposals or expressions of interest, or otherwise hold any discussions
with any potential buyers, investment bankers or finders, with respect to the
possible sale or other disposition of all or any portion of the assets, rights
and properties of the Businesses, the sale of all or a controlling interest in
the stock of the Company, or the merger or consolidation of the Company, other
than to or with Buyer. If Seller or the Company receives from any third party
any inquiry regarding such a transaction, Seller shall promptly notify Buyer.
     6.5 Employee Training; Systems Installation. To help prepare for and
facilitate the transition of the Businesses to Buyer’s ownership at and
following the Closing, Buyer intends, prior to Closing, to begin providing
certain training to select employees of the Businesses and to begin installation
of certain of Buyer’s management information systems. Seller agrees to, and
agrees to cause the Company to, cooperate in Buyer’s efforts in providing such
training and installation. All training modules and all such systems shall
remain the sole and exclusive property of Buyer, but Buyer’s training and
installation shall be at its sole cost, expense and risk. Neither Seller nor the
Company shall be required to incur any out-of-pocket expenses in connection with
such training and installation, and neither the Company nor Seller makes any
representation or warranty whatsoever regarding the compatibility of each
Business’s system with those of Buyer. If this Agreement is terminated for any
reason, Buyer will be entitled to remove, at its sole cost, expense and risk,
all training modules and systems so provided or installed by it.
     6.6 Non-Competition. If the Closing occurs, the Company agrees that it
shall not, directly or indirectly, for a period commencing on the Closing Date
and ending 10 years thereafter, do any of the following:
          (a) engage, as principal, agent, trustee or through the agency of any
entity, anywhere within a 50-mile radius of any of the Facilities (the
“Territory”), in the funeral, mortuary, crematory, burial insurance, cemetery or
any related line of business (the “Restricted Business”);
          (b) own or hold any beneficial interest in one percent or more of the
voting securities in any entity which conducts its operations, in whole or in
part, in the Restricted Business within the Territory;

29



--------------------------------------------------------------------------------



 



          (c) become an employee of or consultant to, or otherwise serve in any
similar capacity with, any corporation, partnership or other business entity
that conducts its business, in whole or in part, in the Restricted Business
within the Territory;
          (d) cause or induce any present or future employee of Buyer or any of
its Affiliates to leave the employ of Buyer or any such Affiliate to accept
employment with the Company or with any Person with which the Company may be or
become affiliated; or
          (e) make any public statements recommending the use of any competitor
of Buyer or criticizing Buyer or its business, operations, practices or
policies, or otherwise knowingly or intentionally do or say any act or thing
which will or may impair, damage or destroy the goodwill of Buyer within the
Territory.
          (f) Without limiting the generality of the foregoing, the Company
shall be deemed directly or indirectly engaged in the Restricted Business if the
Company:
               (i) acts as a funeral director for any funeral establishment
within the Territory;
               (ii) engages in the sale or marketing of preneed contracts for
services to be performed or merchandise to be sold within the Territory;
               (iii) promotes or finances (by loan, guaranty or otherwise) any
family member or Affiliate to operate a Restricted Business or engage in any of
the foregoing activities within the Territory;
               (iv) direct or indirect use or disclosure of Protected
Information (as defined in the Luyben Sr. Consulting Agreement) related to the
Restricted Business; or
               (v) lends or licenses its name or likeness to any Restricted
Business within the Territory, with or without compensation.
          (g) Reformation. The above covenants shall not be held invalid or
unenforceable because of the scope of the Territory or actions subject thereto
or restricted thereby, or the period of time within which such covenants are
operative; but any judgment of a court of competent jurisdiction may define the
maximum territory and actions subject to and restricted thereby and the period
of time during which such covenants are enforceable.
          (h) Remedies. Each of the Company, Seller and Buyer agree that Buyer
shall have all available legal and equitable remedies and rights, and the
specific inclusion of any remedy in this Agreement shall not constitute a whole
or partial election or waiver of any other available remedy or right. The
Company agrees that a violation of the terms, provisions, covered obligations,
duties and conditions described in this Section 6.6 will give rise to Buyer’s or
its Affiliate’s causes of action (including breach of the Employment Agreement)
against Seller and the Company for, among other relief, issuance of injunctive
relief, issuance of a temporary restraining order, specific performance,
recovery of damages, and recovery of Buyer’s costs, attorney’s fees, and expert
witness fees. The Company further agrees that it is difficult to calculate the
amount and extent of any damages caused by such a violation and such a violation

30



--------------------------------------------------------------------------------



 



threatens to injure or actually does injure Buyer and the Businesses. The
Company agrees that Buyer shall have the non-exclusive right to apply for and to
receive a temporary restraining order, a temporary or preliminary and a
permanent injunction to enforce the terms, provisions, covenants, obligations,
duties and conditions described in this Section 6.6. The Company further agrees
that Buyer, in applying for or receiving any restraining order or injunctive
relief, need only post, and shall only be required to post, a bond of not more
than $1,000.00. In addition, the ten-year term of this Section 6.6 shall be
extended by the period of time during which the Company is in material breach
hereof as determined by a court of competent jurisdiction.
          (i) Representations. Each of Seller and the Company represents and
warrants to and agrees with Buyer that (i) it understands that the foregoing
restrictions are being made incident to and as a condition of the purchase and
sale of the Purchased Assets hereunder, and that such covenants are necessary in
order to protect the Businesses and Goodwill being acquired thereby; (ii) such
covenants are not oppressive to the Company in any respect; and (iii) the
consideration for such restrictions is included in the Purchase Price, which
consideration each of the Company and Seller acknowledges is fair and adequate
for the giving of the covenants herein and for which each of the Company and
Seller acknowledges a direct and valuable benefit.
          (j) Purchase Price Allocation. The Parties agree to allocate
$50,000.00 of the Purchase Price paid to the Company to certain of the covenants
of the Company set forth in Section 6.6. Such allocation is not intended to be a
measure of the amount or range of damages that Buyer may suffer or recover as a
result of any breach of the foregoing covenants, and each of Seller and the
Company acknowledges that in case of any such breach, Buyer shall be entitled to
seek in excess of such amount as it may otherwise be able to demonstrate itself
justly entitled to.
     6.7 Employee Matters. On the Closing Date, Buyer may (but shall not be
required to) offer employment to each employee of the Businesses listed on
Schedule 4.18. Each such employee so offered employment who accepts shall,
effective as of the Closing Date, cease to be an employee of the Company and
shall thereupon become an employee of Buyer. The Company shall be responsible
for satisfying all claims, if any, of such employees as to health benefits,
workers compensation claims, termination and severance benefits, and any
withdrawal liability and vested rights under any pension or profit sharing
plans, all arising and accrued through the Closing Date, and in no event shall
Buyer have any liability or responsibility in respect thereof.
     6.8 Further Assurances. Each of Seller and the Company shall from time to
time after the Closing, without further consideration, execute and deliver such
instruments and documents, and shall take such other action as Buyer may
reasonably request to more effectively carry out the provisions of this
Agreement.
     6.9 Post-Closing Access. After the Closing Date, Buyer will afford to
Seller and Seller’s accountants, counsel and other representatives, during
normal business hours, upon reasonable request, reasonable access to the books
and records of Buyer pertaining to the Businesses to the extent that such access
may be requested at no cost to Buyer for a legitimate business purpose. Any
information provided in accordance with terms of this Section 6.9 will be
subject to the terms of a confidentiality agreement with terms substantially
similar to the confidentiality provisions set forth in the Luyben Sr. Consulting
Agreement.

31



--------------------------------------------------------------------------------



 



     6.10 Buyer’s Trustee and Preneed Trust Funds. Prior to the Closing, to the
extent permitted by applicable Law, Seller shall have directed all trustees of
the trust accounts set forth on Section 4.11 of the Seller Disclosure Schedule
to liquidate any and all marketable securities and other assets, and to retain
trust assets in cash and cash equivalents only.
     6.11 Unique Preneed Merchandise. If any preneed Contracts call for the
delivery of products not available to Buyer because of exclusivity arrangements
with the Company or its Affiliates, the Company will make arrangements with
Buyer to enable Buyer to purchase that merchandise, either from the Company or
directly from the Company’s vendor, to enable Buyer to fulfill those preneed
Contracts, at prevailing commercial prices and terms.
     6.12 Litigation . During the period from the date of this Agreement to the
Closing, each of the Company, Seller and Buyer shall promptly notify the other
upon learning of any claims or actions threatened or commenced against such
party or any of its Affiliates (including any Claims filed against any parcel of
Real Property) that would have a material adverse effect on the ability of such
Party or any of their respective Affiliates (as the case may be) to consummate
the transactions contemplated by this Agreement.
ARTICLE VII.
OTHER COVENANTS
     7.1 Efforts.
          (a) Without prejudice to Section 7.2, each of the Parties agrees to
use its reasonable commercial efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions
contemplated hereby and to cooperate with the other Party in connection with the
foregoing, including using its commercially reasonable efforts (i) to obtain all
necessary waivers, consents and approvals from other parties to the Contracts;
(ii) to obtain all Consents that are required to be obtained under any
applicable Law; (iii) to lift or rescind any injunction or restraining order or
other order adversely affecting the ability of the Parties to consummate the
transactions contemplated by this Agreement; (iv) to effect all registrations
and filings, if any, necessary to consummate the transactions contemplated
hereby; and (v) to fulfill all conditions to the Closing (including those
conditions set forth in Article VIII).
          (b) Anything in this Agreement to the contrary notwithstanding, this
Agreement shall not constitute an agreement to assign any Contract or
Governmental Authorization that would otherwise be a Purchased Asset (the
“Assigned Contracts”) if an attempted assignment thereof, without the Consent of
another party thereto or any Governmental Entity, would constitute a breach of
any such Assigned Contracts or in any way violate any applicable Law or other
legal requirement of any Governmental Entity, and such Consent is not obtained
prior to the Closing.
          (c) If, with respect to an Assigned Contract, such Consents are not
obtained, or if an attempted assignment would be ineffective, the beneficial
interest in and to such Assigned Contracts shall in any event pass to Buyer at
the Closing, and each of Seller and the

32



--------------------------------------------------------------------------------



 



Company shall use commercially reasonable efforts to provide to Buyer all of
Seller’s or the Company’s, as the case may be, entire interest in the benefits
under any such Assigned Contract. Each of Seller and the Company shall exercise
or exploit its rights and options under any such Assigned Contract (including
the right to elect to terminate such Assigned Contract in accordance with the
terms thereof) only as directed by Buyer. If Buyer receives an economic benefit
under any such Assigned Contract, Buyer shall accept the burdens and perform the
obligations under such Assigned Contract as subcontractor of Seller or the
Company, as the case may be, to the extent of the benefit received, and to the
extent such burdens and obligations would have constituted an Assumed Liability
if such Assigned Contract had been transferred to Buyer at the Closing.
Furthermore, if the other party(ies) to such an Assigned Contract subsequently
consent to the assignment of such contract to Buyer, Buyer shall thereupon agree
to assume and perform all liabilities and the obligations arising thereunder
after the date of such consent, at which time such Assigned Contract shall be
deemed a Purchased Asset, without the payment of further consideration, and the
obligations so assumed thereunder shall be deemed Assumed Liabilities.
          (d) The Parties further covenant and agree, with respect to any
threatened or pending preliminary or permanent injunction or other order, decree
or ruling or statute, rule, regulation or executive order that would adversely
affect the ability of the Parties to consummate the transactions contemplated by
this Agreement, to use commercially reasonable efforts to prevent the entry,
enactment or promulgation thereof, as the case may be; provided, however, that
the foregoing shall not be deemed to require the parties to accept or agree to
any requirement to divest or hold separate or in trust (or the imposition of any
other condition or restriction with respect to) any assets or operations of such
Party or the Businesses.
     7.2 Further Assurances.
          (a) Each of the Parties agrees to execute and deliver such
instruments, and take such other actions, as may reasonably be required whether
prior to, at or following the Closing, to (i) carry out the terms of this
Agreement and the other documents contemplated hereby and (ii) consummate the
transactions contemplated by this Agreement and the other documents contemplated
by this Agreement.
          (b) In the event that, following the Closing, the Parties discover
that one or more of the Purchased Assets or Assumed Liabilities was not
transferred to, or assumed by, as the case may be, Buyer hereunder, each of the
Company, Buyer and Seller agree to use their commercially reasonable efforts to
cause such Purchased Assets to be transferred to Buyer or Assumed Liability to
be assumed by Buyer, as the case may be, pursuant to the terms of this
Agreement.
          (c) Tax Parcel ID. Each of the Parties agrees to execute and deliver
such instruments, and to take such other actions, as may reasonably be required,
to cause the proper Governmental Entity to provide a new tax parcel
identification number for each of Lot 1 and Lot 2 on the Perris Home, which lots
are currently both identified under the current tax parcel identification number
313-132-043.

33



--------------------------------------------------------------------------------



 



ARTICLE VIII.
CONDITIONS TO CLOSING
     8.1 Conditions to Obligation of Each Party to Close . The respective
obligations of each Party to effect the transactions contemplated hereby shall
be subject to the satisfaction or waiver at or prior to the Closing Date of the
following conditions:
          (a) no preliminary or permanent injunction or other Governmental Order
shall have become effective restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions contemplated hereby;
          (b) all Consents of other Persons and Governmental Entities to the
transactions contemplated by this Agreement shall have been obtained;
          (c) a termination of the Sun City Lease shall have been delivered in
accordance with the provisions of Article III; and
          (d) the New Sun City Ground Lease shall have been delivered in
accordance with the provisions of Article III.
     8.2 Conditions to Buyer’s Obligation to Close . Buyer’s obligation to
effect the transactions contemplated by this Agreement shall be subject to the
satisfaction or waiver on or prior to the Closing Date of all of the following
conditions (it being understood and agreed that no such waiver of any condition
set forth herein shall constitute a waiver of any rights or remedies that Buyer
may have under this Agreement with respect to the facts and circumstances giving
rise to the failure of such condition to be satisfied):
          (a) Representations and Warranties True. (i) The representations and
warranties of Seller and the Company set forth in Section 4.19 shall be true and
correct as of the date of this Agreement and (except to the extent such
representations and warranties speak as of an earlier date) as of the Closing
Date as though made on and as of the Closing Date; and (ii) the representations
and warranties of Seller and the Company set forth in this Agreement (other than
the representations and warranties set forth in Section 4.19 of this Agreement)
shall be true and correct in all material respects as of the date of this
Agreement and (except to the extent such representations and warranties speak as
of an earlier date) as of the Closing Date as though made on and as of the
Closing Date; provided, however, that for purposes of determining the
satisfaction of the condition contained in this clause (ii), no effect shall be
given to any exception in such representations and warranties relating to
materiality or a Material Adverse Effect; and provided further, however, that,
for purposes of this clause (ii), such representations and warranties shall be
deemed to be true and correct in all material respects unless the failure or
failures of such representations and warranties to be so true and correct,
individually or in the aggregate, represent or would reasonably be expected to
represent a Material Adverse Effect.
          (b) Covenants. The covenants and agreements of each of Seller and the
Company to be performed on or prior to the Closing Date in accordance with this
Agreement shall have been duly performed in all material respects.

34



--------------------------------------------------------------------------------



 



          (c) Certificate of Officer. Buyer shall have received a certificate
dated the Closing Date and duly executed by Seller, certifying as to the
satisfaction of the conditions set forth in Sections 8.2(a) and 8.2(b) herein.
          (d) No Loss or Damage. After the date of this Agreement, there shall
not have occurred a Material Adverse Effect. In the event of any Loss to any
substantial portion of the assets, rights or properties of Seller or the
Company, Seller shall promptly inform Buyer, and each of the Company and Seller
shall be allowed a reasonable time thereafter (not to exceed 60 days after the
Outside Closing Date) within which to repair or replace such Loss. Neither the
Company nor Seller, however, shall be under any obligation to repair or replace
such Loss. In the event neither the Company nor Seller promptly begins such
repair or replacement or does not complete such repair or replacement within
said 60-day period, Buyer may (in its sole discretion) either (i) complete the
sale contemplated by this Agreement (with such assets or property in their
damaged condition) and receive an assignment of the Company’s or Seller’s
insurance claim or claims, as the case may be, relating to such loss or damage,
or (ii) terminate this Agreement without any obligation to pay any amounts to
Seller or the Company
          (e) Approval by Counsel. All actions, proceedings, instruments and
documents required to carry out the transactions contemplated by this Agreement
or incidental thereto, and all other related legal matters shall have been
approved by counsel for Buyer, and such counsel shall have been furnished with
such certified copies of actions and proceedings and other instruments and
documents as they shall have been reasonably requested.
          (f) Pre-Acquisition Review. Buyer and its representatives shall have
completed a pre-acquisition review of the financial information, books and
records, and properties and assets of the Businesses (including the Real
Property) and shall have discovered no change in the Business, assets,
operations, financial condition or prospects of the Businesses that could, in
the sole determination of Buyer, have Material Adverse Effect.
          (g) Environmental, OSHA and Structural Reports. There shall have been
conducted, at Buyer’s expense, (i) a Phase I (and, if deemed necessary by Buyer,
a Phase II) environmental inspection of the Businesses and the Real Property by
an environmental consulting firm selected by Buyer, (ii) a health and safety
inspection of the Businesses by a Person (who may be an employee of Buyer) or
firm selected by Buyer and who is qualified and experienced in such matters in
the funeral industry, and (iii) a structural inspection of the Businesses by an
engineering firm selected by Buyer. If any remedial or corrective actions are
recommended as a result of such inspections, then the cost thereof in an amount
not to exceed $25,000 in the aggregate shall be deducted from the Purchase
Price; if the cost of such actions exceeds $25,000, then Buyer may (in its sole
discretion) either (x) proceed with Closing and deduct $25,000 from the Purchase
Price, or (y) terminate this Agreement without any obligation to pay any amounts
to Seller or the Company. In any event, it shall be a condition to Buyer’s
obligations under this Agreement that the results of the reports of such firms
or Persons shall be satisfactory to Buyer in its sole discretion.
          (h) Title Insurance. Buyer shall have received a current owner’s
policy of title insurance issued to Buyer insuring its fee simple ownership
interest (or valid leasehold interest with respect to the Sun City Home with
adequate legal access) in each parcel of Real

35



--------------------------------------------------------------------------------



 



Property. Such policies shall have been issued in an agreed-upon amount by
Chicago Title Insurance Company or another title company reasonably acceptable
to the parties (the “Title Company”) and shall be subject only to Permitted
Encumbrances; provided, however, that such policy shall have deleted any
exceptions regarding restrictions or be limited to restrictions that are
Permitted Encumbrances, any standard exceptions pertaining to discrepancies,
conflicts or shortages in area shall be deleted except for “shortages in area”,
and any standard exceptions for taxes shall be limited to subsequent years.
          (i) Survey. Buyer shall have received an ALTA/ACSM survey prepared by
a licensed surveyor approved by Buyer and acceptable to the Title Company, with
respect to each parcel of the Real Property and the Sun City Home, which survey
shall comply with any applicable standards under California law, be properly
certified to Buyer and its successors and/or assigns and the Title Company, be
sufficient for Title Company to delete any survey exception contained in the
owner’s policy of title insurance referred to in Section 8.2(h), and otherwise
be in form and content acceptable to Buyer.
          (j) Lien Releases. The holders of any Encumbrances against any of the
assets, rights and properties of the Businesses and/or Real Property shall have
executed and delivered written releases of such Encumbrances, all in recordable
form and otherwise acceptable to Buyer or the Title Company.
          (k) Other Management Arrangements. Seller shall have identified to
Buyer such personnel of the Businesses as may be key to the continued effective
management and operation of the Businesses after the Closing, and Buyer shall
have entered into mutually satisfactory arrangements regarding the continued
employment of such personnel at the Businesses following the Closing.
          (l) Closing Deliveries. Buyer shall have received the documents
referred to in Section 3.5.
     8.3 Conditions to the Company’s or Seller’s Obligation to Close. Each of
Seller’s and the Company’s obligation to effect the transactions contemplated by
this Agreement shall be subject to the satisfaction or waiver on or prior to the
Closing Date of all of the following conditions (it being understood and agreed
that no such waiver of any condition set forth herein shall constitute a waiver
of any rights or remedies that Buyer may have under this Agreement with respect
to the facts and circumstances giving rise to the failure of such condition to
be satisfied):
          (a) Representations and Warranties True. Each of the representations
and warranties of Buyer contained in this Agreement shall be true and correct,
as of the Closing Date (except to the extent such representation and warranty
speaks as of an earlier date), as though made on and as of the Closing Date,
except where the failure to be so true and correct would not, individually or in
the aggregate, have or be reasonably likely to have a material adverse effect on
Buyer’s ability to effect the transactions contemplated herein.

36



--------------------------------------------------------------------------------



 



          (b) Covenants. The covenants and agreements of Buyer to be performed
on or prior to the Closing Date in accordance with this Agreement shall have
been duly performed in all material respects.
          (c) Certificate of Officer. Seller and the Company shall have received
a certificate dated the Closing Date and executed on behalf of Buyer, certifying
as to the matters specified in
Sections 8.3(a) and 8.3(b).
          (d) Closing Deliveries. Each of Seller and the Company shall have
received the payment and the documents referred to in
Section 3.5(a)(i).
          (e) Approval by Counsel. All actions, proceedings, instruments and
documents required to carry out the transactions contemplated by this Agreement
or incidental thereto and all other related legal matters shall have been
approved by counsel for Seller, and such counsel shall have been furnished with
such certified copies of actions and proceedings and other instruments and
documents as they shall have reasonably requested.
ARTICLE IX.
TERMINATION
     9.1 Termination. This Agreement may be terminated prior to the Closing Date
only, and then only by any of the following:
          (a) by written agreement of Seller and Buyer;
          (b) at the election of Buyer if any condition set forth in
Sections 8.1 and 8.2 (other than Sections 8.2(d) and 8.2(g)) becomes incapable
of fulfillment and is not waived by Buyer, unless the failure of the Closing to
occur shall be due to the failure of Buyer to perform or observe the covenants
and agreements of Buyer set forth herein; provided, however, that any such
condition relating to a breach or a failure to perform a representation,
warranty, covenant or other agreement prior to the Closing Date shall be a cause
for termination of this Agreement only if such breach or failure cannot be or
has not been cured within 30 days after the giving of written notice of such
breach or failure to Seller, such notice to be given promptly after Buyer
becomes aware of such breach or failure;
          (c) at the election of Seller if any condition set forth in
Sections 8.1 and 8.3 becomes incapable of fulfillment and is not waived by
Seller, unless the failure of the Closing to occur shall be due to the failure
of Seller to perform or observe the covenants and agreements of Seller set forth
herein; provided, however, that any such condition relating to a breach or a
failure to perform a representation, warranty, covenant or other agreement prior
to the Closing Date shall be a cause for termination of this Agreement only if
such breach or failure cannot be or has not been cured within 30 days after the
giving of written notice of such breach or failure to Buyer, such notice to be
given promptly after Seller becomes aware of such breach or failure;
          (d) under the circumstances described in Section 8.2(d) or 8.2(g); or

37



--------------------------------------------------------------------------------



 



          (e) at the election of Seller or Buyer, if the Closing shall have not
occurred by the earlier of November 15, 2007 (the “Outside Closing Date”) (other
than as a result of a breach of this Agreement by the Party seeking
termination).
     9.2 Effect of Termination. Upon termination of this Agreement pursuant to
Section 9.1, no Party, or its shareholders, directors, officers and employees
shall thereafter have any further liability or obligation hereunder; provided,
however, that such termination shall not relieve (a) any Party of any liability
for any breach of this Agreement prior to the date of such termination; and
(b) the obligations of the Parties set forth in Sections 11.1, 11.2, 11.11 and
11.13 and such Sections 11.1, 11.2, 11.11 and 11.13 shall not be affected by a
termination or abandonment of this Agreement.
ARTICLE X.
INDEMNIFICATION
     10.1 Indemnification by the Company and Seller.
          (a) General. Subject to the express provisions of this Article X, the
Company and Seller jointly and severally shall indemnify, defend and hold
harmless Buyer, its Affiliates and the respective officers, directors, employees
and agents of Buyer and its Affiliates (collectively, the “Buyer Indemnified
Parties”) from and against all Losses incurred or suffered by a Buyer
Indemnified Party, arising from or related to:
               (i) any inaccuracy or breach of any representation or warranty
made by Seller or the Company in this Agreement, any Schedule to this Agreement
or any Ancillary Agreement;
               (ii) any breach by Seller or the Company of any of its covenants,
obligations or agreements contained in this Agreement; and
               (iii) any Excluded Liability.
          (b) Certain Limitations.
               (i) Notwithstanding anything herein to the contrary, for purposes
of this Section 10.1, (A) a breach of a representation or warranty shall be
deemed to exist either if such representation or warranty is actually inaccurate
or breached or would have been inaccurate or breached if such representation or
warranty had not contained any limitation or qualification as to materiality,
Material Adverse Effect or similar language, and (B) the amount of Losses in
respect of any breach of a representation or warranty, including any deemed
breach resulting from the application of clause (A), shall be determined as if
such representation and warranty had not contained any limitation or
qualification as to materiality, Material Adverse Effect or similar language set
forth in such representation or warranty.
               (ii) The representations and warranties of Seller and the Company
contained in this Agreement shall survive the Closing until the first
anniversary of the Closing Date; provided, however, that (A) the representations
and warranties made pursuant to Sections

38



--------------------------------------------------------------------------------



 



4.1, 4.2, 4.3, 4.19, 4.20 and 4.23 shall survive indefinitely and (B) the
representations and warranties made pursuant to Section 4.8 shall survive until
60 days after the expiration of the relevant statute of limitations, including
any extension thereof, for the assessment or collection of any Tax. Neither the
period of survival nor the liability of Seller with respect to Seller’s
representations and warranties shall be reduced by any investigation made at any
time by or on behalf of Buyer. If written notice of a claim, which sets forth
the facts that Buyer believes, in good faith, constitute a reasonable basis for
indemnification, has been given prior to the expiration of the applicable
representations and warranties by Buyer to Seller or the Company, then the
relevant representations and warranties shall survive as to such claim, until
such claim has been finally resolved.
               (iii) No indemnification pursuant to Section 10.1(a)(i) shall be
required with respect to any individual Loss of Buyer, unless the aggregate of
all Losses of Buyer described in Section 10.1(a)(i) with respect to of this
Agreement shall exceed $25,000.00, in which case Seller shall be liable only for
the Losses in excess of $25,000.00.
               (iv) Except in the case of actual fraud, the maximum aggregate
amount of Losses against which Buyer shall be entitled to be indemnified under
(A) Section 10.1(a)(i) with respect to all claims thereunder (other than with
respect to claims for breach of a representation or warranty (x) that pursuant
to Section 10.1(b)(ii) survive the Closing indefinitely and (y) in Section 4.8)
shall be equal to 10% of the Purchase Price and (B) Section 10.1(a)(i) with
respect to all claims for breaches of representation and warranty (x) that
pursuant to Section 10.1(b)(ii) survive the Closing indefinitely and (y) in
Section 4.8, shall be equal to the Purchase Price.
               (v) For purposes of this Article X, all Losses shall be computed
net of any insurance coverage with respect thereto; provided, however, that, in
all cases, the timing of the receipt or realization of insurance proceeds shall
be taken into account in determining the amount of reduction of Losses. If the
Indemnified Party elects to do so, the costs and expenses (including reasonable
fees and disbursements of counsel) reasonably incurred by the Indemnified
Parties in pursuing any insurance proceeds or indemnity, contribution or other
similar payment from any insurer shall reduce the total amount of insurance
coverage received in connection with such Losses, except to the extent such
costs and expenses are paid or reimbursed by such insurer or other third party.
     10.2 Indemnification by Buyer. Subject to the express provisions of this
Article X, Buyer shall indemnify and hold harmless Seller, the Company and their
respective Affiliates, and the respective officers, directors, employees and
agents of Seller, the Company and their respective Affiliates (collectively, the
“Seller Indemnified Parties”) from and against all Losses incurred or suffered
by a Seller Indemnified Party arising from or related to:
          (a) any inaccuracy or breach of any representation or warranty made by
Buyer in this Agreement, any Schedule to this Agreement or any Ancillary
Agreement;
          (b) any breach by Buyer of any of its covenants, obligations and
agreements contained in this Agreement; and

39



--------------------------------------------------------------------------------



 



          (c) any Assumed Liabilities.
     10.3 Procedures for Indemnification. The Buyer Indemnified Parties or
Seller Indemnified Parties, as the case may be, making a claim for
indemnification under Section 10.1 or Section 10.2 shall be, for the purposes of
this Agreement, referred to as the “Indemnified Party” and the Party or Parties
against whom such claims are asserted under this Article X shall be, for the
purposes of this Agreement, referred to as the "Indemnifying Party.” All claims
by any Indemnified Party under this Article X shall be asserted and resolved as
follows:
          (a) Notice. In the event that (i) any Claim is asserted or instituted
by any person other than Buyer, the Company or Seller or their respective
Affiliates that could give rise to Losses for which an Indemnifying Party could
be liable to an Indemnified Party under this Agreement (such claim, demand or
proceeding, a “Third Party Claim”) or (ii) any Indemnified Party under this
Agreement shall have a claim to be indemnified by any Indemnifying Party under
this Agreement that does not involve a Third Party Claim (such claim, a “Direct
Claim”), the Indemnified Party shall promptly send to the Indemnifying Party a
written notice specifying the nature of such claim, demand or proceeding and the
amount or estimated amount thereof if known (which amount or estimated amount
shall not be conclusive of the final amount, if any, of such claim, demand or
proceeding) (a "Claim Notice”); provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this Article X except to the extent that the Indemnifying Party is
materially prejudiced by such failure. In the event of a Direct Claim, the
Indemnifying Party shall notify the Indemnified Party within 60 Business Days of
receipt of a Claim Notice whether or not the Indemnifying Party disputes such
claim.
          (b) Right to Contest Third Party Claims. In the event of a Third Party
Claim, if the Indemnifying Party acknowledges in writing its obligations to
indemnify the Indemnified Party hereunder against any Losses that may result
from such Third Party Claim, the Indemnifying Party shall be entitled to appoint
counsel of the Indemnifying Party’s choice at the expense of the Indemnifying
Party to represent the Indemnified Party and any others the Indemnifying Party
may reasonably designate in connection with such claim, demand or proceeding (in
which case the Indemnifying Party shall not thereafter be responsible for the
fees and expenses of any separate counsel retained by any Indemnified Party
except as set forth below). Notwithstanding an Indemnifying Party’s election to
appoint counsel to represent an Indemnified Party in connection with a Third
Party Claim, an Indemnified Party shall have the right to employ separate
counsel, and the Indemnifying Party shall bear the reasonable fees, costs and
expenses of such separate counsel if (i) the Indemnified Party reasonably
believes that there exists a conflict of interest that, under applicable
principles of legal ethics, could prohibit a single legal counsel from
representing both the Indemnified Party and the Indemnifying Party in such
claim, demand or proceeding or (ii) the Indemnifying Party has failed or is
failing to prosecute or defend vigorously such claim, demand or proceeding. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
with the Indemnifying Party and its counsel in contesting any claim, demand or
proceeding which the Indemnifying Party defends, or, if appropriate and related
to the claim, demand or proceeding in question, in making any counterclaim
against the Person asserting the Third Party Claim, or any cross-complaint
against any Person.

40



--------------------------------------------------------------------------------



 



          (c) Settlement. No Third Party Claim may be settled or compromised
(i) by the Indemnified Party without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably conditioned,
withheld or delayed, or (ii) by the Indemnifying Party without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
conditioned, withheld or delayed; provided that if the Indemnifying Party
submits to the Indemnified Party a bona fide settlement offer from a third party
claimant of any Third Party Claim (which settlement offer will include as an
unconditional term of it the full and unconditional release by the claimant or
the plaintiff to the Indemnified Party from all liability in respect of such
claim) and the Indemnified Party refuses to consent to such settlement, then
thereafter the Indemnifying Party’s liability to the Indemnified Party with
respect to such Third Party Claim will not exceed the settlement amount included
in such bona fide settlement offer, and the Indemnified Party will either assume
control and responsibility for the payment of the defense of such Third Party
Claim or pay the attorneys’ fees and other out-of-pocket costs and expenses
incurred by the Indemnifying Party thereafter in continuing the defense of such
Third Party Claim. In the event any Indemnified Party settles or compromises or
consents to the entry of any judgment with respect to any Third Party Claim
without the prior written consent of the Indemnifying Party, such Indemnified
Party shall be deemed to have waived all rights against the Indemnifying Party
for indemnification under this Article X with respect to such Third Party Claim.
ARTICLE XI.
GENERAL
     11.1 Press Releases and Announcements. Any public announcement, including
any announcement to employees, customers or suppliers and others having dealings
with the Businesses, or similar publicity with respect to this Agreement or the
transactions contemplated by this Agreement, will be issued, if at all, at such
time and in such manner as Buyer determines and approves. Buyer will have the
right to be present for any in-person announcement. Unless consented to by Buyer
or required by Law, each of the Company and Seller shall keep this Agreement and
the transactions contemplated by this Agreement confidential.
     11.2 Expenses. Except as otherwise expressly provided for in this
Agreement, the Company and Seller, on the one hand, and Buyer, on the other
hand, will each pay all expenses incurred by each of them in connection with the
transactions contemplated by this Agreement, including legal, accounting,
investment banking and consulting fees and expenses incurred in negotiating,
executing and delivering this Agreement and the other agreements, exhibits,
documents and instruments contemplated by this Agreement (whether the
transactions contemplated by this Agreement are consummated or not).
     11.3 Amendment and Waiver. This Agreement may not be amended, nor may any
provision of this Agreement or any default, misrepresentation, or breach of
warranty or agreement under this Agreement be waived, except in writing executed
by the party against which such amendment or waiver is sought to be enforced.
Neither the failure nor any delay by any Person in exercising any right, power
or privilege under this Agreement will operate as a waiver of such right, power
or privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or

41



--------------------------------------------------------------------------------



 



the exercise of any other right, power or privilege. In addition, no course of
dealing between or among any Persons having any interest in this Agreement will
be deemed effective to modify or amend any part of this Agreement or any rights
or obligations of any Person under or by reason of this Agreement. The rights
and remedies of the parties to this Agreement are cumulative and not
alternative.
     11.4 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (a) when delivered, if personally
delivered by hand (with written confirmation of receipt), (b) when received, if
sent by a nationally recognized overnight courier service (receipt requested),
(c) five Business Days after being mailed, if sent by first class mail, return
receipt requested, or (d) when receipt is acknowledged by an affirmative act of
the Party receiving notice, if sent by facsimile, telecopy or other electronic
transmission device (provided that such an acknowledgement does not include an
acknowledgment generated automatically by a facsimile or telecopy machine or
other electronic transmission device). Notices, demands and communications to
Buyer, the Company and Seller will, unless another address is specified in
writing, be sent to the address indicated below:

42



--------------------------------------------------------------------------------



 



               If to Buyer:
Carriage Funeral Services of California, Inc.
3040 Post Oak Blvd., Suite 300
Houston, Texas 77056
Attention: VP of Corporate Development
Facsimile No. (713) 332-8401
               With a copy to:
Greenberg Traurig, LLP
1000 Louisiana, Suite 1800
Houston, TX 77002
Attn: William Sultemeier
Facsimile No: (713) 374-3505
               If to Seller and the Company:
27010 Encanto Drive
Sun City, California 92585
Attn: Thaddeus M. Luyben, Sr.
Facsimile No.: (949) 476-9320
               With a copy to:
Stephens & Kray
5000 Birch Street, Suite 400
Newport Beach, CA 92660
Attn: Lon T. Stephens
Facsimile No.: (949) 476-9320
     11.5 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by any Party without the prior written
consent of the other Parties to this Agreement, except that Buyer may assign any
of its rights under this Agreement to any of its Affiliates. Subject to the
foregoing, this Agreement and all of the provisions of this Agreement will be
binding upon and inure to the benefit of the Parties to this Agreement and their
respective successors and permitted assigns.
     11.6 No Third Party Beneficiaries. Nothing expressed or referred to in this
Agreement confers any rights or remedies upon any Person that is not a Party or
permitted assign of a Party.
     11.7 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

43



--------------------------------------------------------------------------------



 



     11.8 Complete Agreement. This Agreement and when executed and delivered the
Ancillary Agreements, the Luyben Sr. Consulting Agreement and the Luyben Sr.
Assignment Agreement, contain the complete agreement between the Parties and
supersede any prior understandings, agreements or representations by or between
the Parties, written or oral.
     11.9 Schedules. The Seller Disclosure Schedule contains a series of
schedules corresponding to the sections contained in Article IV. The schedules
in the Seller Disclosure Schedule relate only to the representations and
warranties in the section and subsection of this Agreement to which they
correspond and not to any other representation or warranty in this Agreement. In
the event of any inconsistency between the statements in this Agreement and
statements in the Seller Disclosure Schedule, the statements in this Agreement
will control and the statements in the Seller Disclosure Schedule will be
disregarded.
     11.10 Signatures; Counterparts. This Agreement may be executed in one or
more counterparts, any one of which need not contain the signatures of more than
one Party, but all such counterparts taken together will constitute one and the
same instrument. A facsimile signature will be considered an original signature.
     11.11 GOVERNING LAW. THE DOMESTIC LAW, WITHOUT REGARD TO CONFLICTS OF LAWS
AND PRINCIPLES, OF THE STATE OF CALIFORNIA WILL GOVERN ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE
PERFORMANCE OF THE OBLIGATIONS IMPOSED BY THIS AGREEMENT.
     11.12 Specific Performance. Each of the Parties acknowledges and agrees
that the subject matter of this Agreement, including the assets and properties
of the Businesses and the Real Property, is unique, that the other Party would
be damaged irreparably in the event any of the provisions of this Agreement are
not performed in accordance with their specific terms or otherwise are breached,
and that the remedies at Law would not be adequate to compensate such other
Parties not in default or in breach. Accordingly, each of the Parties agrees
that the other Party will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions of this Agreement in addition to any
other remedy to which they may be entitled, at Law or in equity. The Parties
waive any defense that a remedy at Law is adequate and any requirement to post
bond or provide similar security in connection with actions instituted for
injunctive relief or specific performance of this Agreement.
     11.13 Dispute Resolution.
          (a) Every controversy, Claim, or dispute arising from or relating to
this Agreement (“Dispute”) shall be resolved in accordance with this
Section 11.13. The Parties will attempt in good faith to resolve promptly any
Dispute by negotiations between Seller and an officer of Buyer. If the Parties
so agree, such individuals may be assisted by a mediator supplied by the
American Arbitration Association (“AAA”), and the costs and fees of the
mediation will be borne equally by the Parties. If the Dispute is not resolved
within 30 days of a Party’s written request for negotiation, either Party may
initiate arbitration as hereinafter provided.

44



--------------------------------------------------------------------------------



 



          (b) A Party initiating arbitration shall file a demand in accordance
with the Commercial Arbitration Rules of the AAA then in effect, except as
modified herein (the “Rules”). The arbitration shall be held, and the award
shall be rendered, in Boston, Massachusetts, in the English language. There
shall be three arbitrators, one of whom shall be nominated by each Party in
accordance with the Rules. The two Party-appointed arbitrators shall have
30 days from the confirmation of the nomination of the second arbitrator by the
AAA to agree on the nomination of a third arbitrator, who will act as Chairman
of the Arbitral Tribunal. If the two arbitrators fail to reach an agreement on
the third arbitrator within 30 days of their confirmation by the AAA, the
Manager of the AAA for its offices located in Boston, Massachusetts shall
appoint the third arbitrator, who will act as the Chairman of the Arbitral
Tribunal. The Parties shall use their best efforts to conclude any arbitral
proceeding within 180 days from the date that the last arbitrator accepts his or
her appointment; provided that if the arbitral award is not issued within such
180 days, then the arbitration proceeding shall continue until an award is made.
Each Party shall bear its own costs and attorneys’ fees arising out of the
arbitration, except under circumstances in which such costs and fees are
otherwise recoverable under applicable law and awarded by the arbitrators. Each
Party shall be solely responsible for any filing fees which that Party owes to
the AAA on account of any claims and/or counterclaims asserted by such Party
during the proceedings. Each Party agrees that any award rendered by the
arbitrators shall be final, conclusive and binding on the Parties (including
their Affiliates and third parties joined in such arbitration) and may be
entered and enforced by any court of competent jurisdiction.
     11.14 Construction. The Parties and their respective counsel have
participated jointly in the negotiation and drafting of this Agreement. In
addition, each of the Parties acknowledges that it is sophisticated and has been
advised by experienced counsel and, to the extent it deemed necessary, other
advisors in connection with the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. The Parties
intend that each representation, warranty and agreement contained in this
Agreement will have independent significance. If any Party has breached any
representation, warranty or agreement in any respect, the fact that there exists
another representation, warranty or agreement relating to the same subject
matter (regardless of the relative levels of specificity) that the Party has not
breached will not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty or agreement. Any reference to any Law
will be deemed to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, Buyer and Seller have executed this Asset
Purchase Agreement as of the date first above written.

         
BUYER:
  THE COMPANY:    
 
       
CARRIAGE FUNERAL SERVICES OF CALIFORNIA, INC.
  THADDEUS ENTERPRISES    
 
       
By: /s/ Kevin P. Musico
  By: /s/ Thaddeus Luyben, Sr.    
 
Name: Kevin P. Musico
 
 
Name: Thaddeus Luyben, Sr.    
Title: Vice President
  Title: President    
 
       
SELLER:
       
 
       
By: /s/ Thaddeus M. Luyben, Sr.
       
 
Thaddeus M. Luyben, Sr.
       

Signature Page to Thaddeus Asset Purchase Agreement

